 GENERAL ELECTRIC CO.General Electric CompanyandInternationalUnion ofElectricalRadio and Machine Workers, AFL-CIO.Case 2-CA- 10991October 23, 1968DECISION AND ORDEROn June 6, 1967, Trial Examiner David Londonissued his Decision in the above-entitled proceeding,finding that Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action, as set forth in the attachedTrialExaminer's Decision. Thereafter, Respondentand the Charging Party filed exceptions to the TrialExaminer'sDecision and supporting briefs.'TheGeneral Counsel submitted to the Board the memo-randum he had previously submitted to the TrialExaminer. The Respondent and the Charging Partyalso filed answering briefsThe National Labor Relations Board has reviewedthe rulings of the Trial Examiner made at the hearingand finds that no prejudicial error was committed.The rulings are hereby affirmed. The Board hasconsidered the Trial Examiner's Decision, the excep-tions, the briefs, and the entire record in the case, andhereby adopts the findings, conclusions, and recom-mendations of the Trial Examiner, with the additionsset forth below.This case arises out of the 1965-66 negotiationsbetween General Electric Company, hereinafter re-ferred to as Respondent or GE, and InternationalUnion of Electrical, Radio and Machine Workers,AFL-CIO, hereinafter referred to as the Union orIUE.Through the years, Respondent has negotiatedcollectiveagreementswithmore than 80 unions.Although it has conducted most of these negotiationsat the local level, it has also negotiated nationalagreements with several unions, including the IUE.The IUE has conducted its national negotiations withGE through its IUE-GE Conference Board, consistingof delegates from its local unions representing GEemployees. The Conference Board in turn has electedaNegotiating Committee which actually conductedthe negotiations.In 1965, a number of different international unionsthat have bargaining relationships with Respondentjoined together to form the Committee on CollectiveBargaining (CCB),which, in turn, established aSteeringCommittee with responsibility for imple-menting the initial policy determinations of the CCB.The avowed purpose of the CCB was to formulate a1Respondent'srequest for oral argument is denied as the record,including the exceptions and briefs,adequately presents the issues andthe positions of the parties.2 On August18, Judge Marvin Frankel granted the Regional173 NLRB No. 46253setof common goals and to seek to achieve theseobjectives through a "coordinated approach" tobargainwith Respondent. Beginning in November1965, the Steering Committee offered to meet withRespondent on several occasions, but Respondentrejected the offers, asserting that the Steering Com-mittee was an instrument through which the partici-pating unions hoped to engage in coalition bargaining.In a letter dated April 13, 1966, the chairman ofthe IUE-GE Conference Board informed Respondentthat the Union was abandoning its request for jointdiscussions. Respondent then agreed to meet with theIUE on May 4, 1966.In preparation for that meeting, the Union addedto its Negotiating Committee as nonvoting members,one representative from each of the other seveninternational unions which, with the IUE, had com-prised the Committee on Collective Bargaining. As theTrial Examiner found, the presence of representativesof other unions on the Negotiating Committeewould supply adequate interunion communicationas a means of avoiding the "whipsawing" Respon-dent was thought to have accomplished in the past.Itwas not intended, by adding these members, tobargain for any unions other than IUE. Nor did theadditions reflect any understanding that a pro-posed agreement between IUE and Respondentwould be subject to approval, disapproval, oradoption by any other union.Respondent did not learn about the addition of thenonvoting members until the IUE Negotiating Com-mittee arrived at the conference room on the morningof May 4. After discovering the presence of the seven"outsiders," Respondent's representatives refused toengage in any discussions with the Committee and leftthe room. Until August 18, Respondent remainedsteadfast in its position that it would negotiate onlywith a committee that consisted exclusively of IUEmembers. On that date, pursuant to court order,2Respondent agreed to meet with the NegotiatingCommittee as constituted by the IUE.The collective-bargaining contract which was thenin effect had been executed by the parties in 1963and contained an October 2, 1966, terminal date. Itprovided that if either party wished to modify orterminate the contract, that party had to giveappropriate written notices to the other not morethan 60 and not less than 30 days prior to theOctober 2 expiration date. It also provided thatnegotiations for a new contract would begin within15 days from the date the notice was received. OnAugust 2, in accordance with these provisions, JohnCallahan, chairman of the IUE-GE Conference Board,wrote to Philip Moore, GE's chief negotiator, toDirector's motion for a temporary restraining order pursuant to Section10(1) of the Act.McLeod v. General Electric Co.,,257 F.Supp. 690(D.C.N.Y.), reversed 366 F.2d 847 (C A. 2), reversed and remanded 385U S 533. 254DECISIONSOF NATIONALLABOR RELATIONS BOARD"serve notice" that IUE intended to terminate thepending collective-bargaining contract. Callahan alsorequested a meeting of the parties on August 15, 16,or 17 to consider several IUE proposals which wereenclosed with the August 2 letter. In his reply ofAugust 9, Moore agreed to meet with IUE "providedtherewillbe no representatives of other unionspresent." As noted above, Respondent did not alterthis stand until August 18, when Judge Frankel'sopinion was filed. On that day, Respondent, beingadvised of the opinion, agreed to meet immediately,butmade clear that it intended to appeal JudgeFrankel's order and, therefore, that it was meeting"under protest." Meetings began on August 23 andcontinued until October 14, when an agreement wasreached to expire in 1969. On September 20, how-ever, Judge Frankel's order was vacated by the courtof appeals. On that date, Moore informed the Union'sNegotiating Committee that if the "outside represen-tatives" remained at the negotiating sessions, theirpresence would be ignored. Respondent did, in fact,ignore the "outsiders" until the following afternoon,when it learned that Mr. Justice Harlan had reinstatedthe order of the district court.The Trial Examiner found that Respondent vio-lated Section 8(a) (5) of the Act by refusing to meetwith the Union both before and after bargaining wasrequired by the collective-bargaining contract of theparties.Respondent contends that: (1) at all times, itwas justified in refusing to meet with the IUENegotiating Committee because of the presence onthat committee of seven nonvoting members whonormally represent unions other than the IUE; and(2) in any case, even if the presence of theserepresentatives did not privilege a refusal to bargain,Respondent cannot be found to have violated Section8(a)(5) prior to August 18, because, under the termsof its collective-bargaining contract with the IUE itwas not obligated to bargain at all before that date.A. The Composition of the Negotiating CommitteeThe issue presented by Respondent's first conten-tion is a narrow one. Crucial to our analysis of thisquestion is the fact that Respondent left the nego-tiating table before negotiations began, and, there-fore,before it had any opportunity to determinewhether the IUE Committee had, as it professed,come to negotiate an agreement only for the IUE. Asnoted above, the Union, in its letter of April 13,specifically disclaimed any intent to engage in coali-tion bargaining. Under these circumstances, as JudgeFrankel pointed out,What the IUE was bent upon could only bedetermined with respondent's professed certaintyby doing what respondent chose not to do-bystaying and bargaining and seeing whether the IUEhad lied when it said it had come to negotiate onlyfor its own agreement.'For this reason, we need not decide whether Respon-dent's refusal to bargain might have been justified if,in fact, the participating unions had been "locked in"to a conspiratorial understanding. By walking out ofthe May 4 meeting, Respondent precluded our consid-eration of this issue. Nor need we decide whetherRespondent could lawfully have suspended negotia-tions if, during the course of the discussions, itbecame apparent that the non-IUE representativeswere seeking to bargain for their own unions, ratherthan for the IUE. These situations raise questionswhich are not presented by the instant case. In thiscase,we are only called upon to decide whether themere presence on the IUE Negotiating Committee ofrepresentativesfrom unions other than the IUEjustifiedRespondent's refusal to bargain, there beingno evidence that these representatives bargained inbad faith or for employees other than those repre-sented by the IUE. Our dissenting colleague wouldhold that the mere presence of these "outsiders" didprivilege a refusal to bargain, even absent a specificfinding of bad faith, because their presence wasinherently disruptive of the bargaining process. Wedisagree.Our starting point is Section 7 of the Act. Thatsection provides that "employees shall have the rightto ... bargain collectively through representatives oftheir own choosing."4 Included in the right to selectrepresentatives is the derivative right of the dulyelected bargaining agent to select the bargaining teamwhich will represent it at the negotiating table.5 It istrue that these rights, like most, are not absolute6 andhave been held subject to limitation in unusualsituationswhere the chosen representative is sotainted with conflict or so patently obnoxious7 as tonegate the possibility of good-faith bargaining. Such acase isBausch & Lomb Optical Co.,8where the Boardheld that an employer could refuse to bargain with aunion which had established a competing enterprise inthe same locality. The Board's decision in that caserested explicitly on the fact that the union stood inthe position of a business competitor, which, unlikethe employees it represented, stood to benefit if the3257 F.Supp at 706.4 See,N.L.R.Bv Jones&LaughlinSteel Corp.,301 U.S. 1, 33.5American Radiator&Standard Sanitary Corp.,155 NLRB 736,enforcement denied on other grounds 381 F.2d632 (C.A.6), StandardOil Co.,137 NLRB 690, 710(and cases cited),enfd. 322 F.2d 40(C. A. 6).6 N.L.R.B.v International Ladies' Garment Workers Union, 274F 2d 376, 378(C.A. 3).7N.L.R.B. v.Kentucky Utilities Co.,182 F.2d 810, 813(C.A. 6).8 108 NLRB 1555. GENERAL ELECTRIC CO.255employer could be forced out of business after beingcompelled to yield to mordmate demands.9Kenne-cottCopper Corporations 0andDouglas AircraftCo,'' both cited by our dissenting colleague, aresimilar toBausch & LombIn these decisions, theBoard held that supervisors may not represent em-ployees for purposes of collective bargaining, notwith-standing the preference of the employees. All of thesecases, however, involved situations which were funda-mentallydifferentfrom the one presented herebecause in each of the cited cases, the Boardconcluded that the allegiance of the representativesinvolved was so seriously compromised as to makegood-faith bargaining "inherently impossible "' 2 Wedo not believe that such a conclusion is warrantedhereThere is no precedent for the position taken byRespondent. In fact, the precedents are the otherway InStandard Oil Co v. N L R.B,' 3the Respon-dent Company objected to the presence of temporaryInternational representatives as part of the Union'snegotiating team because it believed that the appoint-ment of such representatives and their participation inbargaining was part of a subtle plot to bring aboutcompanywide bargaining. The court rejected thecompany's contention that it could refuse to meetwith the Union's negotiating committee because ofthepresence of outsiders thereon and held that"absent any finding of bad faith or ulterior motive onthe part of unions, we conclude that it was the dutyof the Company to negotiate with the bargainingcommittees of the Unions ... even though the tempo-rary representatives were present."' 4 Recently thesame court reiterated that "a union has the right toselect outsiders to sit and assist a local bargainingcommittee."' SIt is true that some representatives might, undercertain circumstances, attempt to misuse their posi-tion on another union's negotiating committee AsMember Jenkins points out, such representativescould attempt to bargain for their own unions whileserving on the negotiating committee of another, ortheymight claim to be bargaining for one union9Id. at1560-61.10 98 NLRB 7511 53 NLRB 48612 Bausch& Lomb Optical Co , supra,in.9 at 1562.13 322 F 2d40 (C.A. 6).14Idat 4415American Radiator&Standard SanitaryCorp. v. N L.R.B.,381F.2d 632, 634(C.A. 6), reversing on other grounds AmericanRadiatorCorp.,155 NLRB 736.See alsoN.LR.B. v. Deena Artware,198 F.2d645, 651(C.A. 6), cert.denied 345 U.S. 906(holding that the Act doesnot require that the bargaining representative be employed by the Com-pany with which the Union is bargaining),McLeod v. General ElectricCo , supra,in. 2 at 703-706.16 SeeN.L R.B v. Truitt,351U.S149,153-154,AmericanNational InsuranceCo, 343 U.S 395,401, where the Supreme Courtcautioned against reliance on suchper seassumptions and admonishedthe Board to resolve controversies involving refusals to bargain, not byinvokingmechanical rules, but rather by closely analyzing the factspresented by each caset7 N L R B v Atkins, & Co.,331 U.S.398, 405.when, in fact, they were locked into an understandingthat no union would sign an agreement unless allunions did. But to recognize the possibility of abuse isquite different from concluding, as does our dis-senting colleague, that abuse is inherent in anyattempt at coordinated bargaining.' 6We do notbelieve that the mere possibility of such abuse,without substantial evidence of ulterior motive or badfaith, justifies qualification of a union's right to selectthe persons who will represent it at the negotiatingtable.' 7Our dissenting colleague's assumption that theinclusion of non-IUE representatives would "by ne-cessity encumber and disrupt the bargaining process"seems particularly unjustifiable when applied to thefacts of this case. First, there is no evidence that thepresence of the "outsiders" actually disrupted negoti-ations once they began in August. Respondent doesnot even make such a contention. It is difficult toreconcile this fact with the assertion that the presenceof outside representatives would "by necessity" en-cumber the negotiating process. Moreover, although,as noted above, Respondent bargains with more thanRO unions, the offers made to many of these unionsare substantially identical. Since most of the contractsnegotiated by Respondent have common expirationdates, the majority of unions receive these offers atthe same time. Uniformity in the past has extendednotmerely to the offers made but also to thesubstantive terms of the agreements actually exe-cuted. In this case, it is highly significant that theUnions which have joined together to form the CCBhave traditionally received similar offers and, addi-tionally, have executed similar agreements with Re-spondent. This history suggests common objectivesrather than conflicts of interest between representa-tives of unions which are bargaining for many of thesame contractual benefits from an employer whichhas traditionally refused to treat one union morefavorably than another.' 8 In any event, we find nojustification for the presumption of our dissentingcolleague that conflictsmustinvariably arise betweenthe representatives of unions which are so situated.'18 GeneralElectric Co.,150 NLRB 192,209-2 10.19 Member Jenkins also states that"during collective-bargainingnegotiations for a multiunit company, such as the Respondent herein, acompany may be willing during the give and take of collectivebargaining to surrender certain rights or accord greater benefits to aparticularunitcontainingwhat the companyconsidered its keyemployees in hopes of recapturing a few benefits or giving less to whatitconsidered a unit of less importance " He concludes that such apracticewould be impossible if several unions are represented at thenegotiations because "the unit to bedeprived ofbenefitswouldcertainlyobject " Wedo not believe, however, that the possibility ofsuch an objection being interposed is a valid reason for proscribing thekind of bargaining which is here involved. First, this kind of objection isnot likely to occur where an employer,like Respondent herein, extendsthe same basicoffer to allemployees and usually triesnotto tradebenefits between units.Moreover,the significant, and we believe thedeterminative fact is that there is no evidence in this case thatRespondent actually attempted to engage in such a practice and,therefore,there is no evidence of the kind of objection to whichMember Jenkins alludes 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDMoreover, a holding that the mere presence of"outsiders" is so inherently disruptive of the bargain-ing process as to privilege an employer's refusal tobargain would substantially limit the opportunity forcollaboration and cooperation between unions. Itwould, for example, prevent an expert employed byone union from assisting another union at thenegotiating table, even though the negotiating unionmight be seeking nothing more than technical advicefrom the "outside" representative. We do not believethat this kind of collaboration is inconsistent with thestatutory objectives. We find no basis, therefore, for arule of law which would impose a blanket prohibitionon this kind of interunion cooperation, regardless ofwhether such collaboration can actually be shown tohaveobstructednegotiations to any substantialdegree. Such a restriction on the right of a union todetermine the composition of its own bargainingcommittee would be lacking both in precedent andjustification.' °B. Refusal To Bargain Prior to August 18The Trial Examiner found that Respondent hadunlawfully refused to bargain not only on and afterAugust 18, but also on May 4, and for the samereason-Respondent's refusal tomeetwith theUnion's negotiating team because of the presencethereon of "outsiders." Respondent contends that,whatever the legality of its asserted reason forrefusing to meet with IUE representatives, no refusalto bargain can be found on May 4, because Respond-ent could not be required to bargain with the IUE onthat date in view of contract provisions for modifica-tion or termination2 1 and Section 8(d)12 of the Act.We agree, of course, that under the statute Re-spondent could not be required to bargain before theUnion had served notice of contract termination andhad requested agreement on a date for bargaining ButSection 8(d) exists for the benefit of the contractingparties; there is nothing to prevent them frommutually agreeing to reopen the contract in whole orin part to permit the start of negotiations for a newcontract prior to the permissible contract date. Ifthey do agree on an early reopening, they aresubject to the same standards of good-faith bargainingas if the contract expressly provided for such openingAs set forth more fully in the Trial Examiner'sDecision, correspondence exploring the possibility ofan early meeting between the parties began inNovember 1965. On November 24, Philip Moore,manager of Respondent's Employee Relations Ser-vice, wrote a letter to John Callahan, chairman of theIUE-GE Conference Board, confirming an earlierproposal by GE for the establishment of subcommit-tees to deal with such subjects as grievance procedure,contract language, etc. On December 21, Callahan,replying to Moore's letter, agreed to the use of threesubcommittees.2 3After several other communications betweenCallahan and Moore, the Committee on CollectiveBargaining wrote to Moore It noted in this letter thatthe eight unions had "joined together in preparationfor these meetings" and suggested thatSince our eight unions have a jointly developedapproach on how to create the most successfultype of meetings and since your management has anational policy on this matter, the simplest andmost effective solution is a conference between usThe request for a joint meeting was repeated in aletter from the Steering Committee to Moore onFebruary 15. On February 24, Moore wrote threeletters. In a letter to Joseph Swire, IUE's pension andbenefit consultant, Moore statedItwould be most inappropriate for us to respondto the Steering Committee as they requested intheir recent letter since this would only serve tocreate an illusion that national negotiations onbenefits are now in process. . .In his other letters, Moore outlined his objections tocoalitionbargaining and stated that Respondentwould not recognize the Committee on CollectiveBargaining as a "merged negotiating body."Following several other communications, Callahan,on April 13, 1966, announced a significant changein the Union's position. After noting that Respondentwas unwilling to hold a joint meeting, Callahanstated that the IUE-GE Conference Board "willnot pursue that matter any further and will abandonany suggestions for any such joint meeting or for20 Obviously, the same right to determine the composition of itsown bargaining committee exists for employers as well.A company'schoice of negotiators,including experts from other companies, wouldbe subject only to the kind of limitation already placed on unions. See,e.g.,Bausch&Lomb,supra,Kennecott Copper,supra21 Article XXX of the 1963 collective-bargaining contract betweenRespondent and the Union provides,Either the Company or the Union may terminate this NationalAgreement by written notice to the other not more than sixty daysand not less than thirty days prior to October 2, 1966, or prior toOctober 2 of any subsequentyear.Not more than 15 days followingreceiptof such notice,collectivebargaining negotiations shallcommence between the parties for the purpose of considering theterms of a new agreement,and a proposal for a revision of wageswhich may be submitted by either the Company or the Union.On August 3, 1966, the Union served notice of its intention toterminate the National Agreement on its terminal date and proposed ameeting between the parties for either August 15, 16, or 17 to considerits contract proposals.22 Section 8(d) of the Act provides that the duty to bargain "shallnot be construed as requiring either party to discuss or agree to anymodification of the terms and conditions contained in a contract for afixed period,if such modification is to become effective before suchterms and conditions can be reopened under the provisions of thecontract."23 It thus appears that at an early date,the parties had agreed thatsubcommittees should be establishedThe failure to meet prior toAugust 23,therefore,resulted not from disagreement as to whethersubcommittees should be convened,but, rather,from IUE's plan toinclude "outside" representatives on its Negotiating Committee. GENERAL ELECTRIC CO.joint discussions." Callahan then requested a meetingbetween the IUE-GE Negotiating Committee andRespondent to discuss "all of the problems I havementioned including the agenda of subject mattersfor,the number of, and the scheduling of, theproposed subcommittee meetings.."Moore repliedon April 20, proposing that a meeting be heldon May 4 when GE would "be prepared to moveahead on establishing any necessary ground rules,subject matter and schedules." Callahan responded bytelegram on April 25, agreeing to meet as proposed byMoore. 2 4As we analyze the facts of this case, we concludethat the parties agreed upon a limited modification ofthe reopener clause. It is not necessary to decidewhether, as the Trial Examiner found, the partiesagreed to abrogate the reopener provision in itsentirety and commence negotiations for a new con-tract on May 4. It is sufficient that they did agree tomodification to the extent of permitting considera-tion of certain preliminary matters relating to theexecution of a new agreement. Having voluntarilyagreed to early modification of the contract for thesepurposes, Respondent was obligated to conform withthe good-faith bargaining requirements of Section8(d).25It is true that the early meetings were agreed uponto establish the ground work for the more formalnegotiationswhich would follow after the officialreopening date of the entire contract, and that thepartiesagreed that no contractual commitmentswould be made. But such preliminary matters are justas much part of the process of collective bargaining asthe negotiation over wages, hours, etc. In many24 The convening of such a meeting was fully in keeping with theusual practice of the parties Respondent itself concedes that by mutualagreement,the parties,in 1955, 1960, and 1963 agreed to meet forcertain limited purposes prior to the mandatory bargaining date. In1960, for example,the parties began to bargain on July 19,even thoughthe contract did not require that bargaining begin until August 17. In1963, subcommittees similar to those contemplated here, were meetingthroughout May and June although the earliest mandatoiy bargainingdate was August 1525 Our dissenting colleague would hold that,even if such anagreement were reached,one of the conditions of the agreement wasthat the Union would bargain through its traditional negotiatingcommitteeWe do not believe that such a condition can be read into theunderstanding of the parties It is clear that Respondent refused to meetwith the Union for several months because it believed that the Unionwas attempting to engage in coalition bargaining.Callahan's letter ofApril 13, however,proposing an early meeting,clearly states that theUnion was abandoning its request for such discussions.There is nothinginMoore's acceptance letter of April 20 which can be read as imposing acondition on Respondent's acceptance Although Moore refers to theUnion's change of position,severalparagraphs before his formalacceptance,we do not believe that such a casual reference is sufficientto convert an otherwise unambiguous acceptance into a conditional one.Moreover,even if we assume,arguendo,that Respondent's agreement tomeet on May 4 was conditional, we do not believe that it wasconditioned on the Union'sbeing represented by its traditionalcommittee.Respondent'sconcern at that time was not with thecomposition of the union committee but solely with the Union'sattempt to engage in coalition bargaining.Thus, if Respondent'sagreement to meet on May 4 was conditional,asour dissentingcolleague suggests,the preliminary correspondence between the parties257industries, ithas become the general practice ofnegotiators to meet for "preliminary" discussions wellbefore bargaining is required by the contract. Asstated by one commentator,Although the bargain itself may continue to be theproduct of a deadline (this may be unavoidable)there is far greater acceptance of the notion thatthere is no good reason why the bargaining need belimitedtothesixtydays prior to contracttermination.' 6In complicated, multiunit negotiations, such as arehere involved, "preliminary" discussions have provenparticularlyvaluable.Such discussions provide aforum in which tentative proposals can be exchanged,procedural ground rules established, and routineissues resolved. Through the informal give-and-take ofsuch discussions, the parties may be able to isolateand define the pivotal issues, identify areas ofagreement, and narrow areas of disagreement.2 7Respondent itself has recognized that preliminarymeetings "served a very useful purpose in bringingabout a sound and peaceful settlement in 1963," anditanticipated similar usefulness for the 1966 meet-ing.2 8 In a report to its employees on August 6,1963,Respondent described the function of thesubcommittee as "this years important way of imple-menting the company's basic year-round `fact finding'approach to bargaining." In a letter to the Uniondated November 25, 1965, Respondent proposed thatthe subcommittees be convened immediately in orderto "avoid crisis bargaining next fall." These communi-cations indicate rather clearly that Respondent itselfrecognized the importance of preliminary discussionsand regarded such discussions as an intrinsic phase inthe negotiating process.2 9would indicatethat the agreement was conditioned on the Union'swillingnessto foregocoalition bargaining,rather than on its beingrepresented by its traditional committee26 Friedin,NewCollectiveBargaining,50 Va L. Rev.1034, 1046(1964)See also Kelly,The Application of "Pre-Activity" in theGuidance of Crisis Bargaining,18 Lab L.J 47 (1947)27 Indeed,if,as the TrialExaminer pointed out,bargaining hadbegun after the full scale reopening of the contract and the partiesundertook initially to establish subcommittee and prescribe groundrules for their operation,itcould hardly have been argued that duringsuch preliminary discussions the parties were not engaged in the processof collectivebargaining.28 In a letter to Callahan dated January 20, 1966, Moore wroteSurely youmust remember the many enthusiastic comments on thework of the 1963 subcommittees-statements not only frommembers of the management negotiating team but from members ofyour own negotiating team as well.In fact,one of yourinternationalrepresentatives recalled thesuccess ofthe 1963 subcommitteesduring our informal meeting with your peoplein August. While youmay now suggestthat theywere not 'an unqualified success' Icontinue to feel thattheyserveda very usefulpurpose in bringingabout a sound and peaceful settlement in 1963 and I would hopethat we canlook forwardto using a similar avenue to again reach asound and peaceful settlement this year29 The significance of these preliminary meetings is further indi-cated bythe fact that the full negotiating committees of both partieswere presentat the May4 meeting It is also significantthat when theparties first met on August 23, one of their first acts was to establish thesame subcommitteeswhich wereto have been the subject of discussionon May 4. 258DECISIONSOF NATIONALLABOR RELATIONS BOARDAccordingly, we find that by walking out of thescheduled May 4 meeting because of the presence of"outsiders" on the Union's negotiating Committee,Respondent violated Section 8(a)(5) and (1) of theAct;3 ° and that this violation continued until August23, the date when Respondent first began bargainingwith the Union, and recurred briefly on September 20and 21 when Respondent, while continuing to bar-gain, refused to recognize or deal with the non-IUErepresentatives. 3 1ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard adopts as its Order the Recom-mended Order of the Trial Examiner, and herebyorders that the Respondent, General Electric Co.,New York, New York, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's Recommended Order.MEMBER ZAGORIA, concurring and dissenting in partIn all the circumstances of this case, I am notpersuaded that Respondent General Electric violatedthe Act on May 4, 1966, because in my view thepreliminary discussions did not involve substantivecollectivebargaining, but were merely exploratoryand ground-rule setting meetings conducted on awholly voluntary basis. However, it is plain thatRespondent's refusal to meet with the I.U.E.'s desig-nated committee on May 4 continued to be Respon-dent's position when true bargaining began, for onSeptember 13, the Company reiterated its positionthat a "mixed committee" was not appropriate, "thatits earliermeetings with such a committee had beenheld under protest against the mixture and subject toappeal," and on September 20 and 21, the Companycompletely ignored the "outsiders," until it receivedword that the Supreme Court had stayed the actionof the Court of Appeals in vacating the District Courtinjunction. I therefore concur with my colleagues'conclusion that Respondent General Electric violatedSection 8(a)(5), and would date the violation fromAugust 18, 1966, the date bargaining pursuant to thecontractual commitment began.30 We do notbelievethatthis holding will, as arguedby Respon-dent,and also in the dissent,discourage parties from the desirablepractice of startingcollective-bargaining contract negotiations beforethe formalcontract reopening date.Our holding is a narrow one It ismerely thatif the parties agree to the early start of negotiations, theymust conform to the samestandardsof good-faith bargaining requiredof partiesafter theformal contract reopeningdate Just as GE onAugust 18,could not exercise a veto power on the Union's selection ofa bargaining committee,so our present holding is onlythat GE couldnot exercisesuch a veto powerduring the agreedupon earlypreliminarybargaining negotiations.We are notholding that GE must consent tocontract negotiationsbefore the contractreopening date, nor are wedecidingthatGE mustagree to putinto effectimmediately anyagreements reached duringthese preliminarynegotiations.MEMBER JENKINS,dissenting:In adopting the Trial Examiner's Decisionin toto,my colleagues have found that the Respondent wasunder a duty to bargain with the Union on May 4,1966, several months prior to the reopening datecontained in the then existing contract. I disagree.3 2The majority decision also concludes that theChargingUnion had the right to choose, as itsrepresentatives for purposes of collective bargaining,representatives of other unions with whom Respon-dent had statutory obligations to bargain in otherunits. I disagree.Prior to the 1947 amendments to the Act, theBoard construed Section 8(a)(5) of the Act asrequiring either party, notwithstanding the existenceof a bona fide collective-bargaining agreement, toconsider and bargain in good faith upon the proposalsof the other. In 1947, Congress, recognizing that theaforementioned policy of the Board was not condu-cive to industrial peace and harmony, amended theAct to include Section 8(d) which specifically pro-vides that the bargaining obligations imposed by theAct "shall not be construed as requiring either partyto discuss or agree to any modification of the termsand conditions contained in a contract for a fixedperiod, if such modification is to become effectivebefore such terms and conditions can be reopenedunder the provisions of the contract". Thus, unlesstheRespondent's offer to meet with the Unionconstituted an early reopener of the existing agree-ment, the Respondent's actions on May 4, 1966, cannot be the basis of an unfair labor practice charge. Ido not think that the facts justify such a finding.Pursuant to a successful past experience, theRespondent on November 24, 1965, proposed theestablishment of three subcommittees for purposes ofinformally delineating and defining the subject matterto be considered at a subsequent appropriate time bythe full negotiating committees of the respectiveparties.Both parties made it clear that while thesubcommittees were free to analyze their respectivesubject areas, exchange ideas, and discuss alternatecourses of action, they were to have no power tocommit their respective principals for whom theywere merely exploring areas of possible agreement or31 Respondent acknowledges that it was obligated to bargain on andafter August 18. Its only defense to the charge that it refused to bargainafter that date is based on the presence of "outsiders"on the Union'sNegotiating Committee Since we have rejected this defense, we wouldfind that Respondent violated the Act on and after August 18, even ifwe were to hold that it had no duty to bargain prior to that date.32I am also in disagreement with the position of concurringMember Zagoria who would date the violation from August 18, 1966,the date on which bargaining was required to begin under the contract,for the reason that there is no evidence to indicate that subsequent toAugust 18 the Respondent failed to bargain with the Union in anymanner other than the alleged breach found by the majority to haveoccurred on May 4, 1966. GENERAL ELECTRIC CO.disagreement in hopes of preventing what the partieslatercharacterized as "crisis bargaining" by theirrespective negotiating committees. In subsequent cor-respondence, the Union expressed a willingness toparticipate in the proposed informal conferencesbetween duly appointed subcommittees, but pro-posed various changes in the ground rules and theestablishment of two new subcommittees. Addition-ally, the IUE, whose International officers had recent-ly become affiliated with the Committee on Collec-tive Bargaining, requested the inclusion of such groupin the proposed exploratory subcommittee meetings.The Respondent vigorously objected to meeting withthemerged group constituting the Committee onCollective Bargaining and made it clear that it had nointention of engaging in group bargaining or meetingwith the IUE (or any of the seven other unions withwhom it had compulsory bargaining obligations) onother than an individual basis as it had done in thepast. Thereafter, following further exchanges betweenthe parties and after the IUE had communicated itsintention to abandon its request for a joint meeting,the parties agreed to hold their first meeting relativeto the subcommittees on May 4, 1966. When the IUEsubsequently appeared at the May 4, meeting accom-panied by personnel from other unions which werecontractual representatives for other GE bargainingunits, the Respondent refused to proceed with themeeting and left the room.Based upon the foregoing facts my colleagueswould find an 8(a)(5) violation. In so doing theyoverlook the exploratory nature of the proposedsubcommittees and the proscription contained inSection 8(d)Contrary to my colleagues, I can find no languagein the Respondent's proposals and subsequent com-munications with the Union indicating even an intentto modify Section XXX of the existing contract withregard to reopening same for immediate negotiationof a contract to succeed the one then in effect. In theabsence of such language, Section 8(d) makes it clearthat the Respondent was under no obligation tocommence negotiations. Inasmuch as it was under noobligation, I can not see how its refusal, in all thecircumstances herein, to continue meeting with theUnion could constitute an act in derogation of thebargaining obligations imposed by Section 8(a)(5).Moreover, even assuming, as found by the majority,thata voluntaryagreement had been reached tocommence negotiations for a new contract, it is clearthat one of the conditions underlying suchvoluntaryagreement was that the IUE was to be represented byits traditional committee. Accordingly, when the IUEappeared at the meeting with representatives of otherunits it vitiated thevoluntaryagreement and theRespondent was then free to discontinue the negotia-tions. To reach a different conclusion would have theeffect of ignoring Section 8(d) and would dissuade259any party to a contract from entering into earlyexploratory discussions or talks relative to successorcontracts since they aught well run the risk of havingthe statutory obligations contained in Section 8(a)(5)and 8(d) of the Act imposed upon them.In any event, as noted above, it is my opinion thatthe Union had no right to insist upon the inclusion onitsbargaining committee of representatives fromother unions having contractual commitments inother independent units of the Respondent. TheBoard has, of course, recognized that the right ofemployees to bargain collectively through "represen-tatives of their own choosing" includes the derivativeright of the duly elected bargaining agent to in turnselect the individuals who will act in its behalf innegotiations with the employer free from control bythe latter. However, the Board has on occasion seenfit to temper or restrict such right where it appearedthat the unfettered exercise of such right couldpossibly be detrimental to the employer and thecollective-bargaining process.Bausch & Lomb OpticalCo, 108 NLRB 1555. On the other hand the Boardhas refused to qualify the use of the right when theobjections thereto were predicated solely on animosi-ty and distrust.Ladies Garment Workers Union,122NLRB 1390;Kentucky Utilities Co,76 NLRB 845. 1feel that the inclusion of representatives of otherunits herein shall fall in the former category. Asidefrom any multiunion or multiunit considerations, theinclusion of representatives from other unions, havingseparate contracts or certifications with the Respon-dent in other units, in negotiations for employees of adifferent and independent bargaining unit must bynecessity encumber and disrupt the bargaining pro-cess.While, as contended herein, those who representother units may claim and honestly intend to devotetheir particular skills solely to bargaining in behalf ofthe employees currently under consideration, it isvirtually impossible for them to separate their ownultimate goals and problems from those of the unitfor which they are currently bargaining. Additionally,experience has revealed that during collective bargain-ing negotiations for a multiunit company, such as theRespondent herein, a company may be willing duringthe give and take of collective bargaining to surrendercertain rights or accord greater benefits to a particularunit containing what the company considers its keyemployees in hopes of recapturing a few benefits orgiving less to what it considers a unit of lesser impor-tance.With representatives present from all units atthe negotiations, it would be virtually impossible forthe company to achieve its aims and possibly amicablysettle one phase of its negotiations and obtain a cer-tainmeasure of industrial peace since the unit to bedeprived of benefits would certainly object and mostlikely prolong the instant negotiations. It is simply amatter of allegiance. In fact the Board in the past hasrecognizedthedangers inherent in conflicts of 260DECISIONS OF NATIONAL LABOR RELATIONS BOARDallegiance and the possible disruptive effect they couldhave on truly good-faith bargaining negotiations.Thus, on this ground the Board has refused to allow asupervisor to represent employees for purposes ofcollectivebargaining regardless of the employees'wishes to the contrary and despite the rights accordedthe employees in Section 7 to bargain collectivelythrough the representatives of their own choosing.Kennecott Copper Corporation,98 NLRB75; Doug-las Aircraft Co., Inc.,53 NLRB 486.Ultimately, to allow representatives of other unitsto attend and participate in negotiations for a unitwhich they do not represent may have the effect ofbroadening or narrowing, at the pleasure of theunions concerned, the numbers, types and locationsof the employees covered or affected by the bargain-ing. This in turn would conflict with the responsibili-tyof the Board to determine the scope of theappropriate unit under Section 9 of the Act, andwould curtail the Board's power to enforce thegood-faith bargaining requirement of Sections 8(a)(5)and 8(b)(3). We do not now permit such alterationsof the reach of bargaining except by mutual consent,cfEvening News Association,154 NLRB 1494, enfd.372 F.2d 569 (C.A. 6), or through the medium of aUC petition which is particularly designed for thispurpose and enables the Board to discharge itsresponsibilitiesas to determination of units andenforcement of the bargaining obligations.Accordingly, inasmuch as the 8(a)(5) violationsherein were predicated solely upon the Respondent'srefusal to bargain with the Union while those repre-senting other units were on its committee, and since Iwould find that such conduct by the Respondent wasnot under the circumstances here, violative of the ActIwould dismiss the complaintTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID LONDON, Trial Examiner: Upon a charge filed May9, 1966, by International Union of Electrical, Radio andMachine Workers, AFL-CIO, hereinafter called IUE or theUnion, the General Counsel of the Board, on July 13, 1966,issueda complaint against General Electric Company, herein-after referred to as Respondent, the Company, or GE, allegingthat Respondent had engaged in conduct violative of Section8(a)(5) and 8(a)(1) of the National Labor Relations Act, asamended, hereinafter referred to as the Act. The complaint, asthereafter amended,' alleges, in substance, that on and sinceMay 4, 1966, during which time Respondent and the Union,including certain of the latter's constituent locals, were partiesto a collective-bargainingagreementexpiring on October 2,1966, Respondent refused to meet and confer with the Union"for the purpose of discussing and negotiating various [proce-dural] issues pertinent to, and in aid of, collectivebargainingnegotiations for a new collectivebargainingagreement toiAn amended charge was filed and served on August 17, 1966.succeed the [expiring] agreement" because, among the personsdesignated by the Union to represent it at such negotiationswere persons who also represented other labor organizationswhich engaged in collective bargaining with Respondent Theamended complaint also alleges that on and after August 9,1966, Respondent refused to meet or confer with the Unionfor the purpose of negotiating the substantive terms of acollective-bargaining agreement to succeed the expiring con-tract and that Respondent refused to do so for the same reasonalleged immediately above for Respondent's refusal to meetand confer with the Union on the previous May 4.With respect to the alleged refusal to meet on May 4, 1966,Respondent's amended answer denied that it refused tonegotiatewith the Union for the reasons alleged in thecomplaint and affirmatively pleaded, in substance, that (a) thisdemand was not made during the period for bargainingprescribed by the then current collective-bargaining agreement,and (b) the subject of prenegotiation procedural matters wasnot a mandatory subject for collective bargaining With respectto the allegations of the amended complaint that Respondentrefused on and after August 9, 1966, to meet or confer withtheUnion for the purpose of negotiating a collective-bargainingagreement to succeed the current contract,Respondent affirmatively pleaded that commencing in thelatterpart of 1965, and continuing thereafter, the Union,together with seven other International unions with whom, ortheirlocals,Respondentmaintained collective-bargainingagreements covenng employees other than those representedby the Union herein, had proclaimed themselves as a coalition"pledged to confront the Company with uniform demands incollective bargaining, pledged to maintain a unanimous anduniform front with respect to said demands throughoutnegotiations,and pledged that no one of them wouldconsummate a contract covenng any bargaining unit withRespondent until all should do so." As a further defense, theamended answer pleads that the instant proceeding is nowmoot and should be dismissed because the Union andRespondent, on October 28, 1966, executed a collective-bargainingagreement effectiveuntilOctober 26, 1969.Pursuant to due notice, a hearing was held before me atNew York, New York, and Washington, D.C., on various datesbeginning October 31, 1966, and concluding on December 20,1966At that hearing, both parties hereto and the GeneralCounselwere represented by counsel, were afforded fullopportunity to examine and cross-examine witnesses, intro-duce relevant evidence, to argue orally, and to file briefs. Afterseveral extensions of time in which to file such briefs,extensions which were granted by agreement or consent of allparties to the proceeding, the General Counsel, Respondent,and the Union, on or about April 3, 1967, filed briefs whichhave been fully considered.At the hearing before me, the parties stipulated, insubstance, that the record of testimony given, exhibitsreceived, admissions, stipulations and concessions of fact madeduring the course of a hearing conducted July 25-29, 1966,before the Honorable Marvin E. Frankel, a judge of the UnitedStates District Court for the Southern District of New York, ina proceeding by the Board's Regional Director seeking tempo-rary injunctive relief against Respondent pursuant to Section10(1) of the Act and arising out of the Company's failure tobargain with the Union on May 4, 1966, shall be considered byme as though originally given, received, or made in the instantproceeding. GENERAL ELECTRIC CO.261Upon the entire record, and my observation of thewitnesses who appeared before me, I make the followingFINDINGS AND CONCLUSIONSITHE BUSINESS OF RESPONDENTRespondent is, and has been at all times material herein, acorporation duly organized under and existing by virtue of thelaws of the State of New York. At all times material herein,Respondent has maintained its principal office at 570 Lexing-ton Avenue, New York, New York, and various other plantsand places of business in the State of New York and otherStates of the United States of America, where it is, and hasbeen at all times material herein, engaged in the manufacture,sale,and distribution of electrical equipment and relatedproducts During the year 1965, which period is representativeof its annual operations generally, Respondent, in the courseand conduct of its business operations, manufactured, sold anddistributedat its various plants and places of business,products valued in excess of $10,000,000, of which productsvalued in excess of $5,000,000 were shipped directly from itsvarious plants and places of business to points outside theStates in which the respective plants and places of business arelocated.Respondent admits, and I find, that at all timesmaterial herein it was an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the ActItTHE LABOR ORGANIZATION INVOLVEDThe Union and its constituent locals listed in appendix A tothe complaint, as amended by appendix I of Respondent'samended Answer, are, and have been at all times materialherein, labor organizations within the meaning of Section 2(5)of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Relationship Between the PartiesRespondentisengagedin the manufacture, sale, andservicing of a variety of products including basic electrical andelectronic equipment,jet engines,chemicals and plastics. Itemploys approximately 290,000 employees engaged in over 60plants in 30 States and over 400 other locations such as serviceshops, appliance repair shops, warehouses, etc., located in all50 States of the United States About half of these employeesare represented by more than 80 unions, and are members ofapproximately 150 bargaining units. About 80,000 employeesin approximately 90 of theseunits arerepresented forpurposes of collective bargaining by the Union and/or itsconstituent localsIUE is an international labor union having 600 affiliatedlocal unions with a dues-paying membership of about 314,000It is the certified bargaining representative for some of the 90units described above and various of its locals are individuallycertifiedasthe representatives for the remaining units.Notwithstanding the individual unit certifications and thevarying designations of the Unionor itslocals as their certifiedrepresentative, Respondent and the Union, through the years,have customarily bargainedon a nationalbasis for a nationalcontract covering basic terms and conditions of employmentof all the units, such as general wage increases, employeebenefits, arbitrations, etc. This national agreement is supple-mented by local agreements which cover other terms and2 See alsoGeneral Electric Company,150 NLRB 192,210, 213.conditions of employment such as local working conditions,layoff procedures, individual job rates, etc., not covered in thenational agreement. These local agreements are additions to,not variations of, the national agreement Thus, the preambleand article XXX of the national agreement which expired onOctober 2, 1966, provide, in substance, that the agreement isbetween Respondent and the IUE acting on its own behalf andon behalf of its various named locals.B.The Mandatory Bargaining Period,the Prematurity IssueIn 1955, 1960, and 1963, Respondent and the Unionentered into collective-bargaining agreementscovering theemployees in the units described above. All three of thesecontracts, the last having a terminable date of October 2,1966, contained a provision continuing each of said contractsfrom year to year after the fixed terminal date therein unlesseither party gave written notice to the other not more than 60days and not less than 30 days, prior to the expiration datethereof, and that not more than 15 days following the receiptof such notice "collective-bargaining negotiations shall com-mence between the parties for the purpose of considering theterms of a new agreement, and a proposal for a revision ofwages which may be submitted by either the Company or theUnion." The threshold issue in the proceeding is whetherRespondent was required to bargain with the Union on May 4,1966, when it admittedly refused to do so.In 1955, 1960, and 1963, notwithstanding the contractualprovisions just referred to, the parties met on numerousoccasions during a period several months prior to the datesfixed by the expiring agreement in order to give considerationto a successor contract.2 The practice was summarized inRespondent's "Employee Relations News, Special Report ForAllEmployees," dated August 6, 1963, as follows-In 1955, for example, the Company met in advance ofnegotiationswith thefullunion committeeto discussmedical insurance. In 1960, General Electric began formalnegotiations a month early to fully explore the employmentsecurityissue.(Emphasis supplied )In 1955, with a contractterminatingSeptember 15, the partiesmet on June 22 to discuss medicalinsurance,and commencedfullnegotiations on July 19, all well in advance of themandatory date.In 1960, as noted in the Employee Relations Newsdescribed above, the parties met a month before the manda-tory bargaining date because, as stated by GE's chiefnegotia-tor,PhilipD.Moore, when testifying inGeneral ElectricCompany, supra,"we wanted to negotiate on the subject ofemployment security and reach an agreement on it so that itwouldn't spill out over into our other matters of negotiation."The parties stipulated that in 1963 they commenced theirformal negotiations on August 5, approximately 10 days inadvance of the earliest mandatory date. Prior to thesesessions,and commencing early in May 1963, the parties held numerousmeetingsof three joint subcommittee, respectively set up todiscuss the subjects of arbitration, contractlanguage, andemployee benefits. These three subcommittees held a total ofover 25 meetings before August 5, 1963. The function of the1963 subcommittees as defined by Moore in a letter datedApril 29, 1963, to IUE negotiator John Callahan, was toengage in"joint studies and discussion of the pertinentsubjects, in an effort to identifygeneral areasof agreement or 262DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisagreement in preparation for formal negotiations " Theaccomplishment of the 1963 subcommittees was described inGE's Employee Relations News of August 6, 1963, as followsGeneral Electric believes the subcommittees made a signifi-cant contribution in advance of this year's formal negotia-tions by providing a sort of listening-post for both theCompany and the unions to express serious concerns,discuss them and more clearly understand them. Thedefining of areas of agreement and disagreement on bothsides cannot help but clear aside a mass of detail that mightotherwisehave unnecessarily bogged down the actualnegotiations.On November 24, 1965, Moore, Respondent's manager,Employee Relations Service, wrote to Callahan, chairman ofthe Union's Conference Board, confirming Respondent's pro-posalmade at a meeting on the preceding November 16"toconsider certain mattersthat will be open for negotiation inAugust 1966." The letter suggested the immediate appoint-ment of three committees, one on grievance procedure toconvene in December 1965, one on contract language toconvene in February or March 1966, and the third onemployment security to convene in March or April 1966. Theletter concluded with an observation by Moore "that thesubcommittees, in 1963, served an extremely useful purposeand [Respondent was] looking forward to similarly construc-tiveresults this time." On December 21, 1965, Callahanreplied agreeing to the use of the three committeesFollowing a further exchange of correspondence betweenthe two men in which Moore emphasized "the benefit of thisearly and constructive ground work," Moore, on April 20,1966, wrote Callahan expressing "complete agreement" withthe latter's request for an "early meeting" and suggesting May4 as an appropriate time for that meeting. Respondent'sEmployee Relations News of July 20, 1966, prepared forcirculation among "General Electric Management," proclaimsthat "seven timessince last November-11 months before theexpiration of our union contracts-thecompany has invitedthe [Union] to come forward to join with the company inprenegotiating meetings to pave the way for a sound, construc-tiveresult in the 1966 bargaining sessions." The letterattributes the failure of the parties to negotiate during that8-month period to the alleged purpose of the Union and sevenother unions to bargaincollectivelywith Respondent, only "asa coalition," the principal issue involved in this proceeding aswill hereafter appearAt the hearing before me, Respondent, in accordance withitsAnswer, contended that by reason of the limitation clauseof the 1963 contract heretofore summarized, May 4, 1966,when Respondent admittedly refused to bargain with theUnion, or indeed any time before August 18 of that year, wasnot "a period of mandatory bargaining" and that Respondentcould not therefore be found guilty of a refusal to bargain atany time prior to August 18, 1966. I do not agree andaccordingly reject this contention as a defense to the amendedcomplaint herein. Instead, on the entire record I find that longbefore May 4, 1966, in accordance with the prior practice ofthe parties as heretofore found,Respondent proposed and theUnion agreedto commence negotiations on May 4, 1966, for acontract to become effective October 3, 1966.3Although Respondent contends that meetings designed todiscuss ground rules, subject matter and procedure are not partof, but preliminary to, actual bargaining concerning wages,terms and conditions of employment, I conclude that discus-sions designed to prescribeamodus operandifor bargainingsessions, and to narrow the areas of disagreement, are as mucha part of the collective bargaining required by the Act, as thegive and take on a particular subject of the desired ultimateagreementHad the parties awaited the contractual reopeningdate, and had the Company at the first session suggested thatthis first session, and as many others as were necessary, bedevoted to ground rules, subject matter and procedure, theCompany would not, and certainly could not, take theposition that it was not then bargaining concerning a manda-tory subject of bargaining.Itisabundantly established by the record herein thatRespondent's usual practice was to hold meetings with theUnion for a successor contract well in advance of thebargaining dates prescribed by their agreements. The value ofthat practice in furthering the basic purposes of the collective-bargaining process was acknowledged by Moore in his letter toCallahan on January 20, 1966, in which he characterized theearly subcommittee meetings in 1963 as serving "a very usefulpurpose in bringing about a sound and peaceful settlement in1963." And,on May 9, 1966,after the Company had refusedtomeet with the committee designated by the Union, Moorenevertheless acknowledged that it was desirable and importanttoimmediately"get to subcommittee work to develop ideasthat will be responsive to the concerns of IUE members andthusavoid crisis bargaining next fall" (Emphasis supplied.)The parties stipulated that between August 23 and October2, 1966, when they were engaged in bargaining pursuant todistrict court order, there were five subcommittees selected bythe Company and the Union to negotiate the following fivesubject matters. (1) Grievances and Arbitration Procedures, (2)ContractLanguage, (3) Employee Security Benefits, (4)Service Shops, (5) Committee on Ways and Means. Of criticalsignificance is that the bargaining use of the subcommitteesbetween August 23 and October 2 is in part the very samework contemplated by the discussions which were scheduledto commence May 4, 1966. The bargaining that occurredbetween August 23 and October 2 which eventually producedthe agreement between the parties was therefore contemplatedby the subcommittees which were scheduled to begin workingMay 4, were it not for Respondent's objection to thecomposition of the Union's bargaining committeeThere is no merit to Respondent's contention that the"language of Section 8(d) [of the Act] and the clear import ofthe contractual language adopted by the parties for thepurpose of providing stability during the term of the agree-ment made manifest that the Company, prior to August 18,1966, was not required to meet with the IUE." Section 8(d) oftheAct imposes upon both parties the duty "to meet atreasonable times and confer in good faith with respect towages, hours, and other terms and conditions of employment,or the negotiation of an agreement or any question arisingthereunder ...... While the section further provides that theduty so imposed " . shall not be construed as requiring either3 By agreement of the parties of the district court hearing, thisso-called prematurity issue was not litigated in that proceeding GENERAL ELECTRIC CO.263party to discuss or agree to any modification of the term andconditions contained in a contract for a fixed period,if suchmodificationisto becomeeffectivebefore some terms andconditions can be reopened under the provisions of thecontract......the proviso has no application to the issueunder consideration.Here, there is no contention, not even asuggestion,that the parties were seeking a modification of thesubstantive terms and conditions of employment contained inthe then current contract"to becomeeffectivebeforesuchterms and conditions can be reopened under the provisions ofthe contract." Here, the parties were manifestly seeking tonegotiate a new contract,to become effectiveonly upon theexpiration of the current agreement 4Though Respondent now pleads its "prematurity"defensethat there was no duty to bargain on May 4, 1966, or indeed atany time prior to August 18, 1966, the testimony isundisputed that on May 4, when the parties met pursuant totheir agreement,Respondent's full bargainingcommittee ap-peared at that meeting,willing and apparently prepared tocommence negotiations for a successor contract.Not a wordwas uttered to the union committee that the time had not yetarrived for negotiationsThat fateful meeting floundered, aswillhereafter appear,onlybecause Respondent refused tonegotiatewith a IUE committee which included some whowere not members of the IUE. Respondent continued thatrefusal until August 23,1966, when it was required, by orderof the District Court, to commence negotiations with thedesignated IUE comnuttee.By reason of all the foregoing, IrejectRespondent'sdefense that notwithstanding its prioragreement to do so, it was under no obligation to bargain withthe Union prior to August 18, 1966.C.TheHistory ofNegotiationsTo conduct the negotiations with the Company, the Uniontraditionally established a General Electric Locals' ConferenceBoard, consisting of delegates from various locals, which inturn elects a Negotiating Committee. The function of theConference Board is to elect the Negotiating Committee, tosubmit to it the Union's proposals for contract terms and,when the Negotiation Committee reports back the results orstatus of the bargaining, to accept or reject the contract orparticular recommendations of the Negotiation Committee. Asitsname implies, however, the Negotiation Committee is thebody which actually sits and bargains with the Company.In addition to the members of the Negotiation Committeeelected by the Conference Board, this Committee has normallyincluded the Union's general counsel, its research director, andother technicians who participate in the discussions both atand away from the bargaining table. However, although all themembers of this Committee may participate in the negotiationdiscussions,only thosemembers who are elected by theConference Board to be members of the Committee may voteon whether or not to recommend acceptance or rejection, ortake any action with respect to a proposal or counterproposal.i-4 C. & S. Industries,Inc.,158 NLRB 454, on which Respondentrelies, is inapposite.All that the Board held in that case was thata wageincentive system, unilaterallyimposed by the employer during the termof a collective-bargaining agreement,was violative of the Act. It washeld to be of no avail to the employer that the union had refused tobargain with respect thereto though given an opportunity to do so.5 In addition to the IUE, Respondent bargains on a national basiswith the United Electrical,Radio and Machine Workers(UE), and thePattern Makers'League.The nonelected members of the Committee may participate indiscussions, but they do not have the right to vote uponcontract terms or on the ultimate determination of theCommittee, including whether or not it should recommendthat the Conference Board accept or reject a contract or any ofthe terms thereof. The Conference Board alone is charged withthe responsibility of ultimately and finally determining anygiven questions, including whether or not to accept or rejectany proposal or ultimate contract.The Company's practice is to centralize and coordinate allof its national and local bargaining activities It does so byformulating and submitting to IUE and UE a set of proposalsfor a national contract. 5 At about the same time, according tothe testimony of its labor relations counsel, the Companysubmits its proposals to substantially all the other unions withwhich it maintains a collective-bargaining relationship, whichproposals "turn out to be substantially similar to the one that[is]initiallymade to IUE." Before these proposals arepresented, the various field employee relations managers arecalled to New York for a meeting at which copies of theproposals are distributed and explained to them. There is aconstant flow of communications respecting labor relationsbetween Respondent's national office and its field employeerelationsmanagers. Shortly after the national office of theCompany presents to the Union its proposals, upon "signals"from Respondent's national office, substantially these sameproposals are presented by Respondent's various local em-ployee relations representatives to the various other unionswith which the Company deals on a local basis as, for example,locals of the International Associations of Machinists (IAM)Sheet Metal Workers, and of the International Brotherhood ofElectricalWorkers (IBEW). Generally also, Respondent's con-tract proposals are announced to the employees themselvesthroughout the country before the Union has advised Respon-dent of its position thereon.D. Events Preceding the 1966Negotiation 6For some years before the events giving rise to thisproceeding, the IUE and other unions representing Respond-ent's employees were growing increasingly restive and self-criticalover the results of their separate, mutually isolatedefforts to cope with the Company's centralized bargainingstrategy.They believed that they had repeatedly beenoutmaneuvered when the Company announced that one ormore unions had accepted a proposal and used thisas leverageto wrest agreement from a more obstinate representative. Theybelieved that the Company's technique had tended to divideand conquer them, so that the terms and conditions ofemployment for General Electric employees had fallen behindothers in comparable industries. They concluded that aprogram of mutually agreed "national goals" was needed tomeetthe Company's offering of identicalnationalproposals. Itwas thought moreover, that there should be a means and aprogram for communication between the interested unions,6 After a carefuland painstaking review and independent analysis oftheentirerecordherein, I find myself in agreement with a portion ofthe exhaustive factual findings contained in the excellent and scholarlyopinion of Judge Frankel,rendered after the conclusion of the districtcourt hearing mentioned in Statement of the Case,supraBy reasonthereof,and because I find no substantial probative evidence in therecord made at thefollowingBoard hearing to cause me to deviate fromthose findings,Ihave, to the extent found in the text, taken the libertyand privilege of adopting a portion of those succinct factual findings. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDmutual researchassistance,coordinated publicity-in short, asubstantialmeasure of "unity" with respect to theirbargain-ing activities.Acting on such views, the AFL-CIO, through GeorgeMeany, its president, convened a meeting at Washington, D. C.,inOctober 1965, of a group of presidents or other repre-sentatives of international unions which, or locals of which,had bargaining relationships with Respondent. Christened theCommittee on CollectiveBargaining(CCB), the group at itsinitialmeeting contained officials of the IUE, IBEW, Inter-national Association of Machinists (IAM), United AutomobileWorkers (UAW), Allied Industrial Workers (AIW), and Ameri-canFederation of Technical Engineers (AFTE) 7 It wasdetermined at the meeting that there should be a "coordinatedapproach" to the forthcoming 1966 negotiations with Respon-dentA Steering Committee, including representatives of thesixunions named above was named, with responsibility forimplementing the initial policy determinations, and the struc-ture of some other committees was outlined. It was agreed thatthere should be a cooperative program of research, education,and publicity, and an effort to evolve aset of "national goals"on wages and other working conditions.Although each of the member unions of the CCB and itsSteeringCommittee were to cooperate and support each otherin such matters as education, research and publicity, they wereto continue to function individually "as autonomous" umons,just as they had in the past, making their own bargainingdecisions and controlling their own destinies, the IUE, andeach of the other unions, continued to retain the right toindividually control its own bargaining and to decide for itselfwhat agreement it would make with the Company. Although itwas felt that in the interest common to all of the unions, andin the interest of courtesy, the various unions should consultwith each other and exchange views, if any one of them shoulddecide to take less than any common goal, each of the unionswas free at any time to deviate from, or take less than, anyof the commongoals, orabandon any or all of the commongoals in its bargainingwith the Company.Following the formation of the CCB, and mainly under theleadership of its Steering Committee, a number of steps weretaken to implement the "coordinated approach" to bargainingwith Respondent. At the AFL-CIO convention in December1965, a resolution was adopted reciting that the unionsrepresentedon the CCB had "joined together to form acollective bargaining front for the negotiations * * * in 1966"with Respondent and Westinghouse Electric Corporation. Thegroup, the resolution continued, "plan to develop nationalgoals which they will jointly support and prevent the corpo-rations from playing one off against the other." Reciting theview that Respondent (and Westinghouse) had lagged behindothermajorindustries in grantingemployee benefits, theresolution said:The seven umons have expressed their determination,through aninsistenceupon genuine collective bargaining, tonot only secure action in 1966 on pensionand insuranceproblems, butalso to assuretheir membership the benefitsof the breakthroughs being made in recent labor-management agreementson other contractual matters.Experience has shown that in industries in which anumber of unions operate, such coordination of collectivebargaining is the only way large corporations can be madeto face up to their responsibilities.* * * Therefore, be itResolved.We pledge the full support and resources ofthe AFL-CIO to the efforts of the Committee on CollectiveBargaining, representing the seven unions, to secure justicefor their membership in these negotiations, and call upon allaffiliated unions to join us in this pledge.Speaking in support of that resolution, IUE President PaulJennings saidAs these corporations grow larger and more diversified, itbecomes more and more difficult for individual inter-national unions to deal effectively with the corporation'stechnique of attempting to settle with one union, and thencome to the others with an accomplished fact. What wehave done, therefore, is recognize the basic fact that wehave the responsibility to deal with each other as autono-mous umons.On March 15, 1966, the cooperating unions, now totallingeight, published a document entitled "Program for Progress."On its cover it bore a symbol consisting of a circle of linksconnecting boxes showing the initials by which the eightInternationals are knownWithin the circle appeared thelegend. "We unite for a greater measure of justice." The textof the paper was preceded by a heading announcing "JointUnion Collective Bargaining Demands for GE-Westinghouse1966 Negotiations," further characterized by a subheadingthat said. "National goals adopted by over 300 delegates fromthe eight International unions at the Conference on NationalCollective Bargaining Goals in Washington, D.C., on March 15,1966." The document then proceeded to list, and later toelaborate upon, a series of three "economic issues"' and six"non-economic contract clauses"9 the unions proposed topress in the forthcoming negotiations. The paper concludedwith a "Resolution on Unity" which said,inter aliaItisnow time for us to convey the details of thisprogram to the membership of our local unions At thesame time we must communicate with the public in amanner which will create sympathetic understanding of ourprogram and of our objectives. * * *We have developed a sound basis for coordinatednegotiations as the result of the spirit of mutual respect andconfidence which has been developed to new levels duringrecent months. ***Whilewe come together as representative of eightdifferent unions accustomed to negotiating with the GE andWestinghouse Corporations on a union by union basis, thecompanies' representatives have dealt with us and willcontinue to attempt to deal with us, either locally ornationally, under a centrally controlled program. The fact isthat even though the companies have opposed company-wide bargaining on any issue they have, in fact, insistedupon the implementation of company-wide policies duringcontract negotiations.By the action we have taken here today we intend toconfront company-wide policies with a union-wide program.7 The Committee was later enlarged to include the Sheet Metal9 (a) A fullarbitration clause with no restrictions,(b) the full unionWorkers(SMW) and the American Flint Glass Workers(AFGW).shop,(c) provisions dealing with automation,(d) continuity of service,8 (a) Wages(b) holidays and vacations,(c) income and employment(e) antidiscrimination clause,(f) pensions and insurance program.security GENERAL ELECTRIC CO.265Our members will know and the companies will knowthat all bargaining units will be directing their energiestoward the same national goals.Of course, in addition, each union will have an oppor-tunity to pursue additional goals necessary to meeting itsown problems.***In the light of these simple and common-sense principles,it is a matter of deep regret, that at least twice in recentweeks, General Electric officials have launched bitter, yettotally unfounded, attacks upon our efforts. They accuse usof wanting to carry on meetings with the company "insecrecy" and of wanting to take away the rights ofbargaining units to carry on their negotiations, the companycharges that our activities will lead to "industry-widebargaining"with "strikes and unsound settlements" and"economic strangulation," which, of course, is not true.'**Not only do we reject this obvious attempt to confuseand divide us, but we pledge to each other our mutualcooperation, our mutual understanding and our mutualsupport.At the meeting in which the foregoing Program andResolutionwere adopted, IUE President Jennings observedthat the cooperative effort gave the he to those who haddeemed such a thing inconceivable because of interunionjealousies, rivalries, suspicion, andmistrust.He rejected asmisleading propaganda, the management view that the jointeffort would impair the power of individual unions to bargainfor themselves. He said: "What concerns these corporations, isthat each group as it bargains will have the confidence that allother bargaining groups are going to be asking for the samenational goals."Implementing the decision to publicize the joint programand educate the memberships of the several unions, the CCBcreated a publication called "Unity," the first issue of which(dated March 1966) announced that it would "be distributedto all GE and Westinghouse workers from time to time duringthe eight-union drive." To the same end, a series of so-called"grass rootsmeetings"was scheduled and held for thecompanies' workers in various places around the country, withone or another of the cooperating unions acting as "host" oneach occasion.It is the issues of "Unity," the contents of more than 40other leaflets, newspapers, statements, etc. received in evidenceatRespondent's request, and the statements attributed tostewards of union locals at the "grass roots" meetings uponwhich the Company places its greatest reliance to establish itsamended defense, that the IUE, and the other seven unionswho had representatives on the CCB and its negotiatingcommittee, had "pledged [themselves] to confront the Com-pany with uniform demands in collective bargaining, pledgedtomaintain a unanimous and uniform front with respect tosaid demands throughout negotiations, and pledged that noone of them would consummate a contract covering any-bargaining unit with Respondent until all should do so."Despite what is found above, on the entire record and myobservation of the witnesses that testified before me, I findthat there wasneverany conspiracy, agreement, express orimplied, among the cooperating unionsthat none would signwith Respondent unless all signed.Instead, I find there was amere tacit understanding that before any of them varied orabandoned any of the agreed "national goals," they wouldinform and consult with each other. The cooperative arrange-ments were instinct with the objective of approaching, asnearly as possible, the kind of unitary stance Respondentregularly tookvis-a-visthe several unions. Nevertheless, eachunion retained the "autonomous" status affirmed in theAFL-CIO resolution of December 1965, so that each was freeatalltimes to sign with Respondent on terms it deemedacceptable for its members.E.The Refusal To Bargainon May 4, 1966On November 16, 1965, in a telegram to Moore signed byits seven members, including David Lasser as its chairman, theSteering Committee of the CCB invited early negotiations withthe Company concerning pension and insurance problems Byhis telegraphic reply on the following day,addressed only toLasser as assistant to the president of IUE, after stating thatthe subject of pensions and insurance"is closed to negotiationsuntil 1968," Moore noted that the Steering Committee'stelegram "listed the names of several representatives of otherunions." With reference thereto, Moore implied that the otherindividual signatories to the Committee's telegram would beignored because Respondent does "not bargain with theirunions at the national level."On November24, 1965,Moore, in a letter to Callahan,confirmed a proposal Respondent had made for the creation ofsubcommittees to explore preliminarily the subjects of griev-ance procedure,contract language, and employment security,beginning in December 1965, as groundwork for the 1966negotiations.Answering for IUE on December 21, Callahanobjected to some of the substantive and procedural thoughtsMoore had expressed,and made some counterproposals for thesubcommittee procedure.Moore treated of these views inanother letter dated January 20,1966. In answer to this, onFebruary7, 1966,the CCB wrote to Moore, observed that thesubcommittee problem had been "the subject of considerablediscussion"between the Company and the several unions, andsaidSince the matter is common to the eightAFL-CIOunions which are joined together in preparation for thesenegotiations,and we have given it considerable thought, weare offering you our joint thinking.After outlining the promised"joint thinking,"this letter saidSince our eight unions have a jointly developed approachon how to create the most successful type of meetings, andsince your management has a national policy on this matter,the simplest and most effective solution is a conferencebetween us.On February 15, the Steering Committee wrote again toMoore, this time on one of the pension problems mentionedearlier herein. Among other things, the Committee wrote:Since yourofferto each of the unions is the sameandwe have considered this matter jointly, we believe it wouldbe to the best advantage to all considered that we have ajoint meeting in order to discuss your proposals.On February 24, Moore wrote three letters.The first, toJoseph Swire, IUE's Pension and Benefit Consultant,referringto claimed misconceptions in the Steering Committee's Feb-ruary 15, letter, said:Itwould be most inappropriate for us to respond to theSteering Committee as they requested in their recent lettersince this would only serve to create an illusion thatnational negotiations on benefits are now in process andthat locally negotiated contract agreements are subject toalteration at the national level. 266DECISIONS OF NATIONAL LABOR RELATIONS BOARDYou can help to clarify this matter by advising yourassociates in the other unions that no arrangements havebeen made between IUE and General Electric which wouldrequire or facilitate multi-union negotiations or discussionsin that directionMoore's second letter, to David Lasser, as assistant to thepresident of IUE, protested the proposed "coalition" approachby the unions, observinginter alia.* * * It now appears that [there] * * * is a bid for GeneralElectric to recognize this group asamerged negotiatingbody.Apparently this new group is seeking to take overnegotiations that historically have been earned on by theIUE here in New York, andindependentlyby the sevenother unions at the Company locations where they arecertified.We realize that it is not our place to advise you andyour associates on internal union affairs and that arrange-ments for coalitions and mergers for negotiations purposeshave been publicized before as indications of mtra-unioncooperation.We also realize that officials of the unionsinvolved may actually have some organizational authorityto give up their independence at the bargaining table fortactical reasons.We are not responding to your Steering Committee'stwo recent letters because by doing so it might create themistaken impression that national bargaining with localbargaining units is in effect; this is clearly not the case nordo we believe it should be. * * *The letter went on to portray the dangers and defects of"industry-wide bargaining," expressed fears of "experimentingwith techniques that go in the direction of unnecessary strikesand unsound settlements," and concluded that such evils could"be the long-term hazard of any coalition in our industry."Moore's third letter of February 24 was to Callahan,congratulating him on his reelection as Chairman of theConference Board, urging that the parties move forward on thesubcommittee problem, and enclosing a copy of the precedingletter to Lasser. Repeating his objections to "coalition bar-gaining," Moore wrote in this letter "... I want to assure younow that there is no likelihood that we will obstructnegotiationswith your union nationally or with the otherseven unions locally (where they are certified to negotiate) byengaging in coalition bargaining." In a reply of March 10,1967, among other points of disagreement, Callahan eludedMoore for "choos[ing] to ignore the suggestions of the eightunions completely and, instead, propos[ing] that [the parties]start subcommittee meetings on [Respondent's] unilaterallydetermined basis."On March 20, 1966, the then eight-union CCB pressed itsefforts toward joint sessions in a telegram to Respondent'spresident,Fred J. Borch, reiterating such points as thefollowing-The contracts of our eight unions with GE on the majorissues considered by the [Union] Conference are the sameand we naturally have developed a common program toimprove our agreements. * * *In order to canvass this whole problem [of a peacefulsettlement] facing us jointly as an attempt to lay thegroundwork for such collective bargaining, we propose anearly meeting with you and your representatives.iO This position was arrived at upon advice of the Union's generalcounsel that it "would have to abndon the [iointl approach and go italone."Such a meeting would beinformal and would involve nocommitments as to future action by either groupBorch telegraphed a rejection of this proposal on March 25.On the same day, Moore wrote again to Callahan, enclosing acopy of the Botch wire, referring to his letter of March 22 onthe subcommittee problem, and repeating that the Companyremained "receptive to appropriate pre-negotiation discussionswith IUE, but ... [did] not intend to participate in anyeight-union coalition discussions or in any other steps in thedirection of industry-wide bargaining "In his reply to Moore dated April 13, 1966, Callahanunequivocally announced a significant change of position-thattheUnion was abandoning any request for joint discussions.He said that the Committee on Collective Bargaining and IUE'smembership "were truly disappointed that the officials ofGeneral Electric did not find it possible to accept the requestof the eight union presidents for aninformal meeting"todiscuss a joint approach "However," he continued,it is clear that General Electric is not willing to hold anysuch joint meeting, even though it may be informal.TheIUE did not intend by its telegram any formal request forjoint negotiations.Speaking for the IUE-GE Conference Board, wewill notpursue that matter any further and will abandon anysuggestionsfor any such joint meeting or for jointdiscussions.10Callahanwent on to discuss still outstanding differencesconcerning the proposed subcommittee procedure, then said* * * We believe the only way to satisfactorily dealwith all of these problems and attempt to resolve them is byameeting between your representatives and our NegotiatingCommittee. TheIUE-GE Negotiating Committeethereforerequest that your Company meet with it to discuss all oftheproblems I have mentioned, including the agenda of subjectmatters for, the number and the scheduling of the proposedsubcommittee meetings.Replying on April 20, Moore expressed his satisfaction withthe foregoing statement of IUE's position and acknowledgedthat Callahan had made it"clearthat IUE wasnot supportingjoint negotiation...."He suggested, and it was soon agreed,that the committee for the Company and the IUE should meetat 10 a.m. on May 4 in the usual Conference Room at theCompany's offices.Inpreparation for thatmeeting, as stated in an IUEstatement prepared for and delivered to Respondent on May 4,theUnion had added to its Negotiating Committee, asnonvoting members, one representative from each of the otherseven unions that had comprised, with IUE, the Committee onCollective Bargaining (CCB). The seven were needed, it wasstated,togiveIUE the benefit of their experience innegotiating with Respondent. Callahan testified, and I credithis testimony, that their presence on the Committee wouldsupply adequate interunion communication as a means ofavoiding the "whipsawing" Respondent was thought to haveaccomplished in the past. It was not intended, by adding thesemembers, to bargain for any unions other than IUE. Nor didtheadditions reflect any understanding that a proposedagreement between IUE and Respondent would be subject toapproval, disapproval, or adoption by any other union.The IUE Negotiation Committee, including the seven menfrom other unions, arrived at Respondent's offices at about9:45 a.m. on May 4. A member of Respondent's staff, whose GENERAL ELECTRIC CO.duty it was to escort the Union's committee to the ConferenceRoom, observed that some of the seven men were wearinglapel buttons reflecting their membership in unions other thanthat of the IUE and hastened to report it to Moore in hisprivate officeThe latter made the report the subject of aspeedy discussion of strategy with his committee and, uponadvice of Thomas F. Hilbert, Jr , the Company's labor relationscounsel, concluded that the inclusion of the seven in thegroup, ostensibly appearing for IUE, was a breach of faith, or,at the least, an attempt to use and apply the Board's recentdecision inAmerican Radiator & Standard Sanitary Corpora-tion,155 NLRB 736, which upheld the propriety of suchadditions to a union negotiating team. Advised by its counselthat theBoard'sAmencan Radiatordecision should be deemedunsound, and that it should not be followed, Respondent'scommittee concluded that it would not meet with the IUEgroup while it included the seven "outsiders." It was decidedthat the Company's group would repair to the ConferenceRoom, that Moore would state the Company's position,andthat they would then depart without tarrying.The plan was executed Moore and his colleagues went tothe Conference Room, filed around the table, and greeted theUnion'sCommittee.With all, or substantially all, of theunwanted seven, there was a brief, approximately uniformconversation.As Moore and each of them exchanged intro-ductions, Moore, observing the button worn by the committeemember, said "I see you're from [naming a union other thanIUE] ," to which each replied that he was appearing this day asa member of the IUE Committee.Following the tour of the table, the Company's people tookseats on their side. Callahan said he had a statement to makeand handed copies thereof to Moore. The latter, however, saidhe had a statement to make first, and proceeded to do soMoore said he "must have come to the wrong meeting", that hewould not be a party to "coalition bargaining", that hedeemed the meeting recessed to 2 p.m. at which time those onthe other side were invited to return, "but only with the IUEpeople." Callahan and Irving Abramson, IUE's general counsel,unavailingly requested an opportunity to explain, repeatingtheir requests several times more shrilly as the Company'speople prepared to leave. They managed to shout that theirgroup was intended to be "an IUE Committee," but no morethan that before Moore and his colleagues swept from theroom. The whole episode took about 10 minutesLater in the morning, Callahan delivered to Moore, at thelatter'soffice, a letter composed after the brief ConferenceRoom encounter. The letter said the Union was "shocked at[Moore's] refusal to meet the IUE-Negotiating Committeeand ... [his] intemperate and arbitrary refusal to permit theCommittee to respond to [his] false enunciation of thepurpose of our Committee." It announced IUE's readiness toresume the meeting at 2 p.m. only"on behalf of the JUE," butinsisted that the Union had a "right to choose the represen-tatives of [its] own Committee," and rejected any suggestionthat the Company could "designate the composition" of thecommittee. On May 9, Moore again informed Callahan thatRespondent would negotiate with IUE only with "an IUEcommittee that consists [exclusively] of IUE people." Theit Similar protection is provided for the employer by Section8(b)(1)(B) of the Act which makes it unlawful for a union"to restrain or267parties having adhered to their respective positions, the Union,onMay 9, 1966, filed the charge which instituted thisproceeding.The Company's contention on the ultimate issue herein,applicable to both its May 4 refusal to bargain and that of thefollowing August, is that "the totality of the conduct engagedin by the IUE and its fellow members in the CCB so imposedon the collective-bargaining process as to privilege theCompany's refusal to meet with the IUE's expanded com-mittee." In support thereof, it argues that (1) "the Company'saction was privileged because the unions were seeking unlaw-fully to expand the Board's certified bargaining units" and (2)"the `choice of negotiators rule' is not an absolute one and inthe context of the facts herein, the Company's action wasprivileged because the Union's conduct constituted an un-warranted imposition on the bargaining process."Considering these contentions in reverse order, any discus-sion concerning the "choice of negotiators" must begin withobedience to Section 7 of the Act which guarantees employeesthe right "to bargain collectively through representatives oftheirown choosing." That guarantee is implemented bySection 8(a)(1) of the Act which makes it unlawful for anemployer "to interfere with, restrain or coerce employees inthe exercise" of that right.] iTo limit the scope of Section 7 merely to the right ofemployees to determine whether or not they desire represen-tationby a specified union, or indeed by any union asRespondent contends, would make a sham of that entiresection.The Union, like the employer herein, can act andnegotiate only through designated representatives. The effectof allowing an employer to control or determine who shouldnegotiate for the Union would be not only to destroy theSection 7 right of employees "to bargain collectively throughrepresentatives of their own choosing," but would require theUnion to bargain with the Company concerning the member-ship of that committee, a purely internal matter unrelated "torates of pay, wages, hours of employment, or other conditionsof employment," theonlysubjects concerning which eitherparty is required to bargain.i 2The Board has consistently held that the entire relationshipbetween employees and their union stands apart from anyproper concern of the employer in a refusal-to-bargain case. InWooster Division of Borg-Warner Corporation,113 NLRB1288,where an employer insisted upon conditioning therepresentative's right to act upon an employee vote ofapproval, the Board held that the employer has no right, oncea majority representative has been established, to concern itselfwith theauthorityof the union officers designated to speak oract on behalf of the employees. In agreeing with the Board, theSupreme Court characterized the employer's unlawful insis-tence as amatter which "... relates only to the procedure tobe followed by the employeesamong themselves ...Itsubstantially modifies the collective system provided for in thestatute by weakening the independence of the representativechosen by the employees."N.L.R.B. v. Wooster Division ofBorg-Warner Corporation,356 U.S. 342, see alsoPrudentialInsurance Company ofAmerica,124 NLRB 1390, 1397.Admittedly, the rule, like the right of free speech andcoerce ..an employer in the selection of his representatives for thepurposesof collectivebargaining or the adjustment of grievances12 Section9(a) of the Act. 268DECISIONSOF NATIONALLABOR RELATIONS BOARDassembly, is not absolute, nor must it be mechanically applied.But the rare occasions when it has not been given its full scope,reflected by cases on which Respondent relies, are farremoved from that found here Thus,inBausch & LombOpticalCompany,108NLRB 1555, the "precise issue"presentedwas whether the employer had violated Section8(a)(5) and (1) of the Act "by refusing to deal with the dulycertified representative of its employees because such represen-tative has established a business enterprise in the same localityand industry as that of the employer and has thus become oneof its direct competitors." The Board concluded "that theparticular circumstances of this case warrant exercise by theBoard of its authority to determine that while the Unionretains its dual status of bargaining agent and businesscompetitor it is not a proper representative of the Respon-dent's employees for the purposes of invoking Section 8(a)(5)of the Act " The facts inN.L.R.B. v David Buttrick Company,361 F.2d 300 (C.A. 1) are similar to, and its decision isfounded on, the rationale ofBausch & Lomb, supra,theexistence of a local union's possible disqualifying conflict ofinterestarisingout of the contractual relationship of itsInternationalwith a competitor of the employer involved.Both cases are clearly inapposite. 13Instead, I deem controlling herein the Board decisions inStandard Oil Company,137 NLRB 690, enfd. 322 F.2d 40(C.A. 6), andAmerican Radiator & Standard Sanitary Corpora-tion,155 NLRB 736, presently under review in the SixthCircuit Court of Appeals InStandard Oil,the respondent, astheCompany herein, refused to bargain with the Unionbecause of the presence of the latter's bargaining committee ofpersons described as "temporary International representatives"which organization the Board assumed,arguendo, "did notrepresent" the employees involved in the negotiations.TheBoard held that the refusal was violative of Section 8(a)(5) and(1) of the Act On review by the court of appeals, the courtsaid"The Company's objection to the finding of the Boardthat it violated Section 8(a)(1) and (5) of the Act presents thequestion of whether the Company was obligated to meet andconduct bargaining negotiation in the presence of temporaryInternational representatives. The Company objected to thepresence of the temporary representives for the reason thatthey were neither employees of the particular refinery wherenegotiationswere being conducted nor were they regularInternational representatives assigned to that refinery. Thebasic reasoning behind these objections was an apprehensionthat the presence or participation of the temporary employeesin the bargaining at the separate refinery would amount tocompanywide bargaining or at least evidence an acquiescencein such bargaining. The officers of the Company believed thatthe appointment of the temporary representatives and theirparticipation in the bargaining was part of a subtle plot tobring about companywide bargaining. The unions disclaimedany intention or purpose to try to force companywidebargaining." In affirming the Board's decision, the court ofappeals added. "Absent any finding of bad faith or ulteriormotive on the part of the unions we conclude that it was theduty of the Company to negotiate with the bargainingcommittee of the unions at the respective refinery plantseventhough the temporary representatives were present. "Here, there is no probative testimony that at any timebetween April 20, 1966, when Moore accepted Callahan'sdisavowal at "face value," and May 4,theUnion,by itsinclusion of the seven outsiders on its committee was acting in"bad faith or [with] ulterior motive." Instead of putting theUnion Committee to a test of the continuing good faith of itsApril 17 disavowal by waiting to hear the scope of itsdemands, Respondent's committee bluntly refused to hear theUnion Committee's protestations and arbitrarily walked out ofthe Conference Room.On the other hand, there is compelling testimony adducedfrom Respondent's own witnesses, which requires rejection ofthe Company's amended defense with respect to its May 4refusal to bargain. Thus, Hilbert, the Company's labor relationscounsel, testified that in Moore's private office during themorning of May 4, when the Company's committee wasadvised that the Union Committee which the Company wasawaiting includedmen who apparently were members ofunions other than IUE, he advised Respondent's committeethat "the Union is,apparently,seeking to apply the rule ofAmericanRadiator and Standard case,"adding that hebelieved that rule to be "novel" and predicting that it "wouldbe upset by the Circuit Court of Appeals, the Sixth Circuit."He further testified that if "the seven representatives of otherunions ... hadn't been present, [the Company] would haveproceededwith the meeting on May 4 and have over-looked . . . the illegality of the [alleged] lock-in, ... that itwas and stillis the Company's position, whether it be withrespect to pre-negotiating meeting or the [then] currentlyexpected negotiation meetings, that it is not obligated underthe disagreement with theAmerican Radiatorrule to sit downwith the committee on which there are also individuals who,whatever may be their purpose there,happen to be alsorepresentatives of other unions."In theAmerican Radiatorcase, the union involved, StandardAllied Trades Council (SATC) appeared at the bargaining tablefor negotiations in behalf of employees at that Respondent'sLouisville,Kentucky plant. Included among those appearingfor the SATC were a representative of the Industrial UnionDepartment (IUD) of the AFL-CIO, two representatives ofLocal 254 of United Automobile Workers (UAW), and arepresentativeof the International Brotherhood of BoilerMakers, (IBB),none of which organizationshad beendesignated, certified or recognized by that employer as thebargaining agent for its Louisville employees, nor were any oftheseorganizationsmembers of the SAC. The Companyobjected to the presence of the aforesaid "outsiders" or"strangers" and stated that, so long as they were present, itwould not negotiate. Squarely relying on the court of appeals'affirmance inStandard Oil Company, supra,the Board heldthat the employer had no veto power over the members of theSAC committee and that by refusing to negotiate with thatcommittee it violated Section 8(a)(1) and (5) of the Act.There is not a word of testimony that during the Company'sprivate conference on the morning of May 4, or at the briefsession with the Union Committee which followed, that exceptfor the prematurity issue heretofore considered, the Com-pany's unequivocal decision to refuse bargaining with the IUECommittee was based on any ground other than themere13 Compare alsoN.L.R.B. v. Kentucky Utilities Co.,182 F.2d 810,813 (C.A.6)withN.L.R.B. v. Roscoe Skipper, Inc.,213 F.2d 793(C.A. 5) GENERAL ELECTRIC CO.presenceof the seven men in question.' 4 Indeed, Hilbert'stestimony aforementioned, given on July 29, 1966, long aftermost of the circumstances upon which Respondent now relies,conclusively establishes that"thiswas andstill isthe Com-pany's position."15That position, however, was and isuntenable in light of the Court of Appeals' decision inStandardOilCompany, supra,and that of the Board inAmerican Radiator.According to Hilbert's own testimony, in the privateconference in Moore's office during the morning of May 4 herecognized and considered the presence of the "outsiders" onthe Union's committee as the Union's exercise of, and relianceupon, the right proclaimed and vouched for by the Board in itsAmerican RadiatordecisionHowever, instead of obeying themandate of that decision, resting as it does on the Court ofAppeals' decision inStandard Oil,Moore and his committeeacceptedHilbert'sopinion and belief "that the rule ofAmerican Radiatorwas novel.... [predicted it] would beupset by a Circuit Court of Appeals," and should not befollowed. Respondent, in its brief, continues to express itsdisagreement with that decision and contends that it waswrongly decided.16 Not only am I personally without doubtconcerning the soundness of the Board's decisionin AmericanRadiator,as a Trial Examiner and arm of the Board it is notforme to speculate upon the fate of that case in the CircuitCourt of Appeals For me it is enough that the facts therein aresufficiently indistinguishable from the record herein as tomake the Board's rationale and decision binding upon me.Ialso reject Respondent's other contention that "the unionswere seeking unlawfully to expand the Board's certifiedbargaining units."Whatever desires theCCBentertained forinformalmeetings with Respondent, that venture was effec-tively put aside by theUnionand Callahan by the latter's letterof April 13, 1966, to the apparent satisfaction of Moore asappears by his letter of April 20. In any event, there wasnothing unlawful in the early pursuit of that endeavor. Withrespect to such a proposal, the parties were "free to bargain ornot to bargain, and to agree or not to agree."N.L.R.B. v.Wooster Division of Borg-Warner Corporation,356 U.S. 342,349,N.L.R.B. v. American Compress Warehouse,350 F.2d365 (C.A. 5). A problem with respect thereto would arise onlyiftheUnion had adamantly insisted upon such broadnegotiations to a point of impasse.Here, however, Moore acknowledged on April 20, 1966,that it was then"clear[to him] that IUE wasnot supportingJoint negotiations"and Hilbert testified that upon receivingCallahan's letter of April 13 the Company "understood thatthey had given up the coalition attempt, the joint bargainingattempt."i 7 Regardless, therefore, of all that happened beforeApril 20, 1966, on that day, and at least until the morning ofMay 4, Respondent was convinced that the anticipateddemands and negotiations were being proposedonly in behalfof IUE. In that state the record, insofar as the Company'srefusal to bargain on May 4 is concerned, the mass of evidencerelied on by Respondent consisting of statements, circulars,teletypes, newspaper items, etc., issued prior to April 20 by,and pertaining to the aims and activities of the unions269represented on the CCB and its Steering Committee losemeaningful significanceNor am I persuaded by anything that occurred or waspublished between April 20 and May 4, 1966, that the Uniontogether with the seven international unions who had represen-tatives on the CCB were on May4, or at any time"pledged tomaintain a unanimous and uniform front with respect to the[unions] demands throughout negotiations and pledged thatno one of them would consummate the contract covering anybargaining unit with Respondent until all should do so."Insofar as reliance is placed on circulars issued by, orstatements attributed to, any local union, either before,during,or after April 1966, I find such reliance to beunavailing. "The overwhelming weight of judicial authority,including the Supreme Court of the United States, is that alocal unionis a legalentity apart from its international .. notamere branch or arm of the latter" so that, without more, andmerely because of the relationship between the two organi-zations, liability is thereby not imposed on the internationalfor the conduct of the local.LB.E.W. (Franklin ElectricConstructionCompany),121NLRB 143, 146, citingCoronado Company v. United Mine Workers,268 U.S. 295,299, andUnitedMine Workers v. Coronado Company,259US. 344, 393. And though it is true that, in their zeal toachieve the goals announced by the CCB in November andDecember 1965, the president of the AFL-CIO and officialsof one or more international unions represented on the CCBthereafter made exaggerated statements concerning those aimsand hopes, I find that circumstance unavailing to Respondent.Whatever beliefs may have been engendered in the Company'smind by such statements, they were effectively dispelled andremoved by the Union's renunciation and disavowal of April13, 1966, and so recognized and acknowledged by Respondenton April 20. The May 4 refusal was not interposed because theCompany believed that it was being confronted with a demandfor multi-union bargaining.The behavior of IUE and its decision to include represen-tatives of seven other international unions on its NegotiationCommittee can be reconciled only with the negation of thealleged pact rather than its existence. Had, in fact, such asecret pact or conspiracy existed on May 4, the designation ofseven conspirators on the IUE Committee would be the lastthing that IUE as a co-conspirator would do. Any discussionrequired for the carrying out of the "conspiracy" wouldobviously' be conducted outside of the bargainingsessions.Cautious conspirators would normally do nothing that wouldbetray their plot, such as the unconcealed addition to the IUENegotiation Committee of seven "conspirators." On the otherhand, if Respondent sincerely believed on May 4 that theUnion's letter of April 13 was a sham, that a conspiracy toenforcemulti-union bargaining still prevailed, and that theappointment of the seven men to the IUE Committee wasmerely a "strategem or subterfuge after deliberate equivo-cation" as Respondent now urges, absence of the seven menfrom the conference table on May 4 could not assureRespondent that the alleged conspiracy or "lock-in" no longerexisted.With all the means of communication available to the14 Respondent,in its posthearing brief conceded that "the Company,controlling here because it is plainly distinguishable on the facts,"I findon April 20, accepted Mr. Callahan's abandonment at face value "nothing referred to in its brief, or in the entire record,which alters my15 At another point in his testimony on July 26, 1966, Hilbertconclusion thatAmerican Radiatoris indistinguishable and controllingaffirmed"that if the IUE was willing to come in now without the sevenherein.newcomers.... [the Company]would sit down with the IUE and17 In it brief,Respondent further conceded that"the Company, onnegotiate with that organization."April20, accepted Mr. Callahan's abandonment at face value."16 Though Respondent also argues thatAmerican Radiator"is not 270DECISIONSOF NATIONALLABOR RELATIONS BOARDeight unions, exhaustively developed by Respondent duringthehearing,mere absence from the negotiation table ofrepresentatives of the seven other unions would serve as noobstacle to effective enforcement of the alleged conspiracy orlock-in agreement.Respondent had within its power the right and opportunityto apply the acid test as to IUE's intentions. All it need havedone on May 4 was to engage in discussions to determinewhether the enlarged bargaining committee really sought torepresent employees outside of IUE's bargaining unit Not onlydid it fail to do so, it did not even deign to ask Callahan orAbramson for what purpose the "outsiders" were appearingFinally, andassumingthat Respondent on May 4 in goodfaith believed that the committee which it confronted on thatday was there for the committed purpose of negotiating amultiunion contract in pursuance to the alleged pact describedinRespondent's amended Answer, that belief, in light of mycontrary finding heretofore recorded, is of no avail toRespondent in light of the decision of the Supreme Court inN.L.R.B. v. Katz,369 U.S. 736 at 742. The Court there heldThe duty to "bargain collectively" enjoined bysection8(a)(5) is defined by section 8(d) as the duty to "meet ...and confer in good faith with respect to wages, hours, andother terms and conditions of employment." Clearly, theduty thus defined may be violated without a general failureof subjective good faith; for there is no occasion to considerthe issue of good faith if a party has refused even tonegotiatein fact-"tomeet ... and confer"-about any ofthe mandatory subjects. A refusal to negotiatein factas toany subject which is within section 8(d), and about whichthe union seeks to negotiate, violates section 8(a)(5) thoughthe employer has every desire to reach agreement with theunion upon an over-all collective agreement and earnestlyand in all good faith bargains to that end. (Emphasis inoriginal text.)' 8Only a few weeks ago, the Circuit Court of Appeals, inN.L.R.B. v. M & M Oldsmobile, Inc.,377 F.2d 712, (C.A. 2),also had occasion to consider whether or not an employer'sgood faith, but erroneous, belief that it was not legallyobligated to bargain constituted a valid defense to an allegationthat such refusal was violative of Section 8(a)(5) of the Act.The court of appeals there saidRespondent also contends that its "good faith" allowed itto maintain "forever" its position that the contract had notcome into existence. It is true thatdiscussionof the duty ofcollective bargaining under the Act frequently emphasizetherequirementof good faith .... But Respondentmisconceives the statutory duty, which includes not only astate of mind but also objective acts. Thereare situations inwhich it is not enough that an employer is convinced he isright, in such circumstances,an employer's state of mind isirrelevant and he acts as his peril.See casescollected inDuvin, The Duty to Bargain Law in Search of Policy, 64Colum. L. Rev. 248,266-86,...N.L.R.B v Katz, supra,United Aircraft Corp. v. N.L.R.B,33 F.2d 819, 822 (2dCir. 1964), cert. denied 380 U.S. 910. [Emphasis supplied.]On the entire record, I find that on May 4, 1966, whenRespondent refused to recognize and negotiate with thecommittee designated by the Union, the Company's refusalwas based onone circumstance alone-thatthe Union haddesignated as members of its committee men who were notmembers of the IUE but who normally served as represen-tatives of other unions. By that refusal, Respondent violatedSection 8(a)(5) and (1) of the Act.F.The Refusal ToBargain On andAfter August 15, 1966As noted in Statement of the Case,supra,the hearing in the100) injunction proceeding was conducted on July 25-29,1966. On August 2, while the application for the injunctionwas pending in the District Court, but before the Court'sdecision thereon, Callahan wrote Moore that IUE "herebyserves notice" of its intention to terminate the current GE-IUEnational agreement, and proposing a meeting of the parties onAugust 15, 16, and 17 to consider IUE proposals, which heenclosed, for contract changes On August 9, Moore repliedagreeing to meet on August 15"provided there will be norepresentativesof other unions present.We want to beabsolutely clear about this .... To avoid any confusion aboutthis,we would want specific assurances from you that wewould not be confronted withamixedgroup at any timeunless the courts allow it." On August 15, in a telephoneconversation between Abramson and Hilbert, the latter re-affirmed the Company's refusal as set forth in Moore's letter ofAugust 9.On August 18, 1966, Judge Frankel's opinion, findings andconclusions were filed, followed by his order on August 23granting the injunctive relief requested by the RegionalDirector described above and thereby requiring the Companyto bargain with the committee designated by the Union. OnAugust 18, upon being advised of Judge's Frankel's decision,Moore wired Callahan that, in view of the court's decision, theparties startmeeting immediately. His telegram, however,contained the followingcaveat:You understand, of course, that we will promptly appealthe order. Therefore, this meeting and any further meetingsbetween us on the same basis are being conducted under aprotest on our part against the presence of a mixed unionbargaining committee which includes representatives ofother unions which do not bargain with us nationally. i 9Under Moore's protest of August 18, meetings between theCompany and the Union's mixed committee began on August23 and continued for about 6 weeks without a settlementbeing reached. With the aid of a panel of Federal Mediatorsand Cabinet members invoked on October 2 at the request ofthePresident of the United States in order to avoid a18 See alsoGarment Workers v. N.L.R.B.,366 U.S. 731, 738-739,andN.L.R.B. v. Allison & Co.,165 F.2d 766 (C.A. 6).19 On August 24, 1966, Respondent appealed Judge Frankel'sdecision to the Court of Appeals for the Second Circuit. On September8, 1966, the district court decision was reversed,not on the merits ofthe issues involved herein, but exclusively on "the propriety of theSection 10(j) temporary injunction issued against the General ElectricCompany" General Electric Co v. McLeod,366 F.2d 847 (C.A. 2). OnSeptember 20, pursuant to the Company's motion for an immediatemandate, the court of appeals directed the district court to vacate itsinjunction.On September 21, on request of the Board'sRegionalDirector,a stay of the mandate of the court of appeals was entered byMr. Justice Harlan of the Supreme Court(87 S.Ct.5),pending action onthe Regional Director's petition for a writ of certiorari.The effect ofthis stay was to reinstate the injunction ordered by Judge Frankel. OnJanuary 16,1967, the Supreme Court granted certiorari and set asidethe judgment of the court of appeals(385 U S. 533,87 S.Ct. 637). GENERAL ELECTRIC CO.271threatened strike,20 negotiations continued until October 14,1966,when the parties reached agreement on a nationalcontract to expire on October 26, 1969.21For substantially the reasons explicated in section III, E,above, I also find and conclude that Respondent violatedSection 8(a)(5) and (1) of the Act on August 9, 1966, whenMoore declined Callahan's urgent request of August 2 to beginnegotiations with the Union Committee on August 15, a dateadmittedly within the mandatory bargaining period. On thatday, August 9, Moore wrote Callahan that Respondent waswilling tomeet with the Union Committee on August 15provided only "there will be no representative of other unionspresent," a position reiterated by Hilbert to Abramson onAugust 15.The Company's willingness to negotiate on August 15, albeitwith a Union Committee manned only as demanded byRespondent, is realistically inconsistent with and belies itsposition that it refused to bargain with the Union on that dayonly because the Union was still maintaining a coalition withthe seven other international union members of the CCB"pledged to confront the Company" with uniform demandsfor multiuinon and companywide collective bargaining.22 Notonly have I found that no such lock-in or pledgeeverexistedbut, as previously pointed out, absence from the conferencetableon the part of representatives of the seven otherInternational unions could not, as the Company's experiencedand competent negotiators must have realized, serve as anyassurance to Respondent that the IUE was not, in fact,locked-in or pledged as the Company still pleads.The familiar quotation that "the proof of the pudding is inthe eating" may appropriately be invoked here, for there is nota scintilla of evidence that at anytime during the 24 meetingsbetween the Company and the Union Committee which beganon August 23 pursuant to the District Court order, that anymember of the Union Committee which confronted theCompany demanded, suggested, or intimated that theCommittee wasbargaining,or seeking to bargain,for anyemployees other than those represented by the IUE. The sameabsence of testimony is noted with respect to the 14subcommittee meetings that were held during the same period.The significance of what appears immediately above is notlost or diminished by the activities of the CCB, IAM, SMW,AIW, the AFL-CIO and George Meany its president, and theFederalMediators,which are exhaustively referred to inRespondent's brief. Insofar as the activities of the CCB areconcerned, there is no evidence that the Company was everaware of the committee's voluminous teletype activities orreports, now heavily relied upon, until they were producedpursuant to Respondent's subpena at the hearing before me inNovember and December 1966.In addition to the numerous teletypes just referred to,Respondent offered in evidence Respondent's Exhibits 52 and62.These exhibits areXerox copiesof three additionalteletypes, the original of which Respondent contends weresubmitted to its "community relations" specialist at Bridge-ville, Pennsylvania, by officials of IUE Local 640 for posting atRespondent's plant at that location, where Local 640 is thecertified collective-bargaining representativeThey purport tobe copies of teletypes sent by the CCB "to all CCB COORDS."The relevant portion of the two teletypes found on Exhibit 62,were dated October 2, 1966 and read as follows: "The IUE hasagreed to the President's request and is postponing the strikefor 2 weeks. The Union agreed after Chief Mediator Simpkinsgave his word that the contract would remain in force duringthese 2 weeks. You are to instruct your locals not to go out onstrike tonight-Repeat, not to go on strike." Exhibit 52, tapedat 10 a.m., October 3, 1966, states that "news reports ..indicate" that IUE Local 301, UAW Local 771, and a thirdAFTE local had gone out on strike"over localissues " Theresultsof strike vote by other locals of IAM, AFTE, theTeamsters, and Plumbers Union were also reported. Theteletype added "While those who are out are legally on strikeover unresolved grievances or local issues,and while we canunderstand their feelings, they are nevertheless breaking thediscipline of the coalition effort." (Emphasis added.)Respondent, in its brief, contends that the offered exhibits"contain significant language relative to the actual role playedby the CCB in the 1966 negotiations, an issue central to thisproceeding." The General Counsel and the Union objected totheir receipt in evidence on the ground that proper foundationconcerning their authenticity had been laidRuling on theiradmissibility was reserved. Though I have doubts concerningthe sufficiency of the foundation laid, I have neverthelessconcluded to overrule the objections and to admit the twoexhibits in evidence as part of the record herein.Notwithstanding the ruling just announced, I find nothing inthe two exhibits which causes me to deviate from or modifythe conclusion arrived at in earlier portions of my decisionpertaining to what Respondent has characterized as "the actualrole played by the CCB in the 1966 negotiations." Were it notforwhat Respondent apparently believes to be the crucialstatement in Exhibit 52, "breaking the coalition effort,"neither exhibit would merit further individual consideration.That statement, however, is so ambiguous that one can onlyspeculate as to its intended meaning and significance. Respon-dent speculates that it reflects the possession of power by theCCB to impose "discipline" on the constituent members ofthatCommittee, a contention which has heretofore beenrejected as groundless. A more reasonable speculation can beindulged in by considering the context in which the statementis found.The teletype under consideration expresses concern over theaction of local unions by engaging in strikes"over local issues"and grievances, facts which are of no relevance to the issuebefore me. The reference to these strikes, however, sheds lightand gives meaning to the ambiguous statement relied on byRespondent. These local strikes were imposed at almost thesame time that the President interjected members of hiscabinet and Federal mediators into the negotiations betweentheUnion and Respondent thereby improving the prospectsfor early agreement on a national contract between the parties.Because it feared that strike action against Respondent bylocalunions overlocalissueswould "rock the boat" andjeopardize the negotiations in which the parties and the20 As previously noted, the Union had terminated the existingagreement between the parties, the termination to become effectiveOctober 2,1966. Because of "reasons related to national defense," thePresident requested the Union,and the latter agreed, to refrain fromstriking for a period of 2 weeks from October 221 During most of the time after the Presidential panel entered thenegotiations until they were concluded 2 weeks later, the Company andthe Union met separately with that panel Their face-to-face confron-tation totaled only 6 hours.22 For the full scope of this alleged pledge see Statement of the Case,supra. 272DECISIONS OF NATIONAL LABOR RELATIONS BOARDFederal Government were then engaged, the CCB, having alimited, but nevertheless, legitimate interest in the success ofthose negotiations, sought to avoid all possible obstructionthereto. I adhere to my earlier finding that each member of theCCB retained complete autonomy over all its own activitiesand affairs and find that the CCB had no authority or power toimpose "discipline" upon the Union or any other constituentmember thereof.Ihave no doubt that all of the unions represented the CCB,their officials, and the president of the AFL-CIO, had andshowed great interest in the GE-IUE negotiations then current.All the unions referred to had collective-bargaining agreementswith Respondent. As previously pointed out, the Company,during negotiationswith IUE in 1958, 1960, and 1963,informed that union that with respect to its offer to IUE it wassubmitting substantially the same offer to the other unionswithwhich it maintained collective-bargaining relationship.Indeed, Hilbert so testified specifically, stating that the offerRespondent makes to "IBEW, AFTE, IAM,etcetera,turns outto be substantially similar to the one that [Respondent]initiallymade to IUE or UE." Among the most likely subjectsforwhich common proposals to all the unions could beanticipated were holidays and vacations, arbitration, provisionsdealingwith automation, antidiscrimination clause, pensionsand insurance program. There is no contention that it waswrong for the several unions dealing with a single enterprise toconsult together, nor is it less permissible for unions sosituated to share research and information. In light of thatcircumstance, and the frustration engendered among theunions represented on the CCB by the practice described inearlier portions of his Decision, it becomes readily apparentwhy the CCB continued to function and keep its constituentmembers advised of the status of the negotiations betweenRespondent and the IUE.2 3Notwithstanding the utter absence of any testimony thatthe Union Committee after April 13 ever asked the Companyto join with it in coordinated multiumon bargaining, therecord establishes that on August 23, when negotiationsbetween the parties began pursuant to the District Court orderof that day requiring and obligating Respondent to bargainonlywith"IUEand its constituent locals," the Companyapparently interjected the coalition or multi-union bargainingissue into the negotiations. Presumably because of that tactic,the Union's General Counsel, on August 25, wrote Moore asfollows.Dear Mr. MooreIfind it necessary to confirm by letter, statements madeby me to you, and your Committee across the bargainingtable, in response to some inquiries and statements youmade yesterday (Wed. Aug. 24, 1966).On Tuesday morning, August 23, 1966, the IUE handedover to you and your Committee copies of a sixty-threepage document entitled, "Proposals to the General ElectricCompany by the IUE-GE Negotiating Committee."On Wednesdaymorning,August 24th, you took the23 The Company'swillingness on October i4, when settlement withthe IUE was reached, to accept the request of theFederal Mediatorsthat a portion of the agreement reached with IUE "apply to all theunions in the coordinated bargaining group" is, contrary to Respon-dent's,contention,of no significance.In view of the extent to which theCompany was engaged in the production of jet engines for the AirForce, parts for helicopters destined for Viet Nam, etc., it is notsurprising that theFederal Mediatorssought and obtained the coopera-occasion, while referring to the proposals of the IUE, to askwhether the IUE Proposals were "solely an IUE document."I responded to that question then, that anything that youreceive, or will receive, across the Negotiating table is, andwill be, solely and exclusively, an IUE document. I askedyou then whether you understood that statement clearly, towhich you replied that you "understood the words." Inresponse to this, John Stanley, a member of the IUENegotiating Committee stated that "the Company betterget to believe them."Later on, during the afternoon session, for reasons thatonly became clear to me now, you took the occasion todiscuss the National Bargaining Goals of the SteeringCommittee and tried to provoke me into a discussion ofwhat the other International Unions would do at their ownbargaining table. I then stated, as I again say to you now,for the 100th time-that we are bargaining solely andexclusively for the IUE, even though we may be discussingsome of the national bargaining goals. I asked you also to besure to enter into your minutes this clear statement andposition of the IUE.You have, with studied cunning and trickery attemptedto provoke discussions about bargaining activity at otherbargaining tables. At each such discussion I have had toremind you that such discussions have no place at thisbargaining table.Itapparently suits your purpose to cast doubt on ourrepeated insistence that IUE limit its proposals and discus-sions to the IUE bargaining unit.We therefore urge you to abandon your efforts to widenthe scope of our discussions and follow our example ofrefusing to discuss the bargaining activities or proposals ofother unions.Very truly yours,IRVING ABRAMSON,General CounselOn the entire record I find that Respondent's conductreferred to in Abramson's letter was part and parcel of apreviously devised litigation posture designed by Respondentto conceal the true reason for its earlier refusal to negotiatewith the Committee designated by the Union-the presence ofthe seven so-called "outsiders."The final chapter in the history of the controversy, enactedafter settlementwith IUE was reached, provides furtherevidence that the alleged lock-in pleaded as a defense inRespondent's amended answer never existed. Thus, several ofthe "co-conspirators" signed longer-term contracts containingsettlementprovisionswhich otherwise varied from thoseagreed to by IUE. Though the agreement with IUE wasreached on October 14, 1966, strikes were still in progress bytheAFTE and the Steamfitters during the hearing herein,months after the settlement with IUE IBEW, at Westinghouse,rejected the IUE settlement and struck for a period in excessof 4 weeks thereafter.tion of the Company inavoiding further negotiations with other unionspertaining to the final item then under considerationwith IUE,retroactivity of the wagescale, a subject in which all of the unions withwhom Respondent maintained a collective-bargaining relationshipwouldsoon bargain.In this connection,see fn. 18,supraIn any event,there is no testimonyor claim thatthiswas insisted upon, or evenproposedby the Union'sCommittee. GENERAL ELECTRIC CO.273By reason of all the foregoing I find and conclude that byrefusing to meet and negotiate with the Committee designatedby the Union on and after August 15, 1966, until it wasrequired to do so by the District Court order, Respondentviolated Section 8(a)(5) and (1) of the Act.G The AllegedMootnessof the ControversyRespondent, in its brief, urges that by reason of theexecution of its contract with the Union on October 28, 1966,for a term ending October 26, 1969, "there is no longer anexisting dispute" between the Union and the Company Thereisno merit to this contention. By its statements and conductpertaining to the controversy between the parties, Respondentleaves no doubt that at this moment, and hereafter, absent thecompulsion of a court decree enforcing a Board order, theCompany persists and will continue to persist in its steadfastrefusaltorecognize any IUE committee which includesmembers of any other union. Indeed, in its brief herein filedon April 4, 1967, Respondent concedes that its refusal "tomeet with the seven outsiders present . . continues to be [its]position to this moment."The thrust of the District court temporary injuncfron hasadmittedly spent itself In any event, limited as that injunctionwas to"finaldisposition of the matters involved pendingbefore" this Board, the instant proceeding is, of necessity, notmoot. Furthermore, it is needless for me to speculate on howmany occasions will arise in the future when a confrontationbetween the parties will arise 24 Respondent leaves no doubtthat, unless otherwise compelled by Board and court order, itwill continue its refusal to face any committee that includes"outsiders." The promotion of industrial peace, the underlyingobjective of the Act, requires that Respondent be placed underthe restraint and command of the Recommended Order thatfollows. SeeN.L.R.B. v. Mexia Textile Mills, Inc,339 U S.563;NL R.B v. General Motors Corporation,179 F 2d 221,222 (C A.7), N.L.R.B. v. Heck's Inc.,369 F.2d 370 (C.A. 6)IV. THE EFFECT OF THE UNFAIR LABORPRACTICE UPON COMMERCEThe activities of Respondent set forth in section 11I, above,occurring in connection with Respondent's operations as setforth in section 1, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.Upon the basis of the foregoing findings of fact, and uponthe entire record in the proceeding, I make the followingCONCLUSIONS OF LAW1.General Electric Company is an employer within themeaning of Section 2(2) of the Act and is engaged incommerce within the meaning of Section 2(6) and (7) of theAct.2. InternationalUnion of Electrical, Radio and MachineWorkers, AFL-CIO (IUE), and its constituent locals listed inappendix A of the complaint herein as corrected and amendedin appendix I of the Respondent's amended answer are, andhave been at all times material herein, labor organizationswithin the meaning of Section 2(5) of the Act.3.The various certified units of the Respondent's employ-ees referred to immediately above, constitute units appropriatefor the purposes of collective bargaining within the meaning ofSection 9(b) of the Act.4.At all times material herein, the IUE and its constituentlocalsnamed above herein collectively referred to as theUnion, have been, and are now, the exclusive bargainingrepresentative of the employees in the units so referred towithin the meaning of Section 9(a) of the Act.5By failing and refusing on and after May 4, 1966, tobargain collectively with the Committee designated by the IUEin national level negotiations, Respondent has engaged in, andisengaging in, unfair labor practices within the meaning ofSection 8(a)(5) and (1) of the Act6.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices, I recommend that it cease and desist therefromand that it take certain affirmative action of the type which isconventionally ordered in such cases, as provided in theRecommended Order below, which I find to be necessary toremedy and to remove the effects of the unfair labor practicesand to effectuate the policies of the Act.Upon the foregoing findings of fact and conclusions of lawand the entire record, pursuant to Section 10(c) of the Act, Ihereby issue the followingRECOMMENDED ORDERGeneral Electric Company, its officers, agents, successors,and assigns, shall1.Cease and desist from:(a)Refusing to bargain with the IUE by declining to meetwith the selected negotiating committee of the IUE because ofthe presence of any representatives of other unions whom theIUE has invited or designated to attend the negotiations forthe purpose of participating in the discussion and advising orconsulting with IUE.(b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2.Take the following affirmative action*(a)Meet and bargain, upon request of the IUE, with theselectedbargaining committee of the IUE, including anyrepresentatives of other unions whom the IUE has invited ordesignated to attend the negotiations for the purpose ofparticipating in the discussion and advising and consulting withthe IUE.(b) Post at all its plants, installations, and other places ofbusiness in the United States, at which bargaining unitsrepresented by the IUE or any of its constituent locals are24 Moore's letter to Lasser on November 17, 1965, states thatnegotiation concerning"pension and pensioneers'insurance items . . isclosed until 1968." 274DECISIONS OF NATIONAL LABOR RELATIONS BOARDlocated, copies of the attached notice marked "Appendix."25Copies of said notice, to be furnished by the Regional Directorfor Region 2, shall, after being duly signed by Respondent'srepresentative, be posted by Respondent immediately uponreceipt thereof, and be maintained by it for a period of at least60 consecutive days thereafter, in conspicuous places, includingallplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insure thatsuch notices are not altered, defaced, or covered by any othermaterial.(c)Notify the said Regional Director, in writing, within 20days from the receipt of this Decision, what steps Respondenthas taken to comply herewith 2625If these Recommendations are adopted by the Board,the words"aDecision and Order"shallbe substituted for the words "theRecommendations of a Trial Examiner"in the notice.If the Board'sOrder is enforced by a decree of the United States Court of Appeals, thenoticewill be further amended by the substitution of the words "aDecree of the United States Court of Appeals Enforcing an Order" forthe words"a Decision and Order."26 If these Recommendations are adopted by the Board, thisprovision shall be modified to read "Notify the Regional Director forthe Second Region, in writing within 10 days from the date of thisOrder, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examinerof the National Labor Relations Board and in order toeffectuate the policies of the National Labor Relations Act,as amended, we hereby notify our employees thatWE WILL NOT refuse to bargain with InternationalUnion of Electrical, Radio and Machine Workers, AFL-CIO(IUE) by declining to meet with the selected negotiatingcommittee of said union because of the presence of anyrepresentatives of other unions whom the IUE has invitedto attend the negotiations for the purpose of participatingin the discussion and advising or consulting with the TUE.WE WILL NOT in any like or related manner interferewith, restrain, or coerce employees in the exercise of rightsguaranteed in Section 7 of the Act.WE WILL meet and bargain upon request of the IUEwith the selected bargaining committee of the IUE, in-cluding any representatives of other unions whom IUE hasinvited to attend the negotiations for the purpose ofparticipating in the discussion and advising and consultingwith the IUEGENERAL ELECTRICCOMPANY(Employer)DatedBy(Representative)(Title)This Notice must remain posted for 60 consecutive daysfrom the date of posting, and must not be altered, defaced, orcovered by any other material.If employees have any question concerning this Notice orcompliancewith its provisions, they may communicatedirectly with the Board'sRegionalOffice, 5th Floor, SquibbBuilding,745 Fifth Avenue, New York, New York, 10022,Telephone 751-5500.